EXECUTION VERSION




--------------------------------------------------------------------------------



$345,000,000
364-DAY CREDIT AGREEMENT
dated as of
June 26, 2015,
among
E*TRADE CLEARING LLC,
as Borrower,
The Lenders Party Hereto,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent,
and
J.P. MORGAN SECURITIES LLC, and U.S. BANK NATIONAL ASSOCIATION,
as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------




    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
SECTION 1.01.Defined Terms    1
SECTION 1.02.Classification of Loans and Borrowings    17
SECTION 1.03.Terms Generally    17
SECTION 1.04.Accounting Terms; GAAP    17
ARTICLE II

THE CREDITS
SECTION 2.01.Commitments    18
SECTION 2.02.Loans and Borrowings    18
SECTION 2.03.Requests for Revolving Borrowings    18
SECTION 2.04.Funding of Borrowings    19
SECTION 2.05.Interest Elections    20
SECTION 2.06.Termination and Reduction of Commitments    21
SECTION 2.07.Repayment of Loans; Evidence of Debt    21
SECTION 2.08.Prepayment of Loans    21
SECTION 2.09.Fees    22
SECTION 2.10.Interest    23
SECTION 2.11.Alternate Rate of Interest    23
SECTION 2.12.Increased Costs    24
SECTION 2.13.Break Funding Payments    25
SECTION 2.14.Taxes    25
SECTION 2.15.Payments Generally; Pro Rata Treatment; Sharing of Setoffs    28
SECTION 2.16.Mitigation Obligations; Replacement of Lenders    30
SECTION 2.17.Defaulting Lenders.    30
SECTION 2.18.Incremental Commitments    32
SECTION 2.19.Committed Swingline Loans    33
SECTION 2.20.Uncommitted Swingline Loans    34
ARTICLE III

REPRESENTATIONS AND WARRANTIES
SECTION 3.01.Organization; Powers    35
SECTION 3.02.Authorization; Enforceability    35
SECTION 3.03.Governmental Approvals; No Conflicts    36
SECTION 3.04.Financial Condition; No Material Adverse Change    36
SECTION 3.05.Properties    36
SECTION 3.06.Litigation and Environmental Matters    36
SECTION 3.07.Compliance with Laws and Agreements    37
SECTION 3.08.Investment and Holding Company Status    37

-i-

--------------------------------------------------------------------------------




SECTION 3.09.Taxes    37
SECTION 3.10.ERISA    37
SECTION 3.11.Disclosure    37
SECTION 3.12.Subsidiaries    38
SECTION 3.13.Insurance    38
SECTION 3.14.Solvency    38
SECTION 3.15.Broker Dealer Regulated Subsidiaries    38
SECTION 3.16.[Reserved]    39
SECTION 3.17.No Default    39
SECTION 3.18.Anti-Corruption Laws and Sanctions    39
SECTION 3.19.Use of Proceeds    39
ARTICLE IV

CONDITIONS
SECTION 4.01.Effective Date    39
SECTION 4.02.Each Credit Event    41
ARTICLE V

AFFIRMATIVE COVENANTS
SECTION 5.01.Financial Statements and Other Information    41
SECTION 5.02.Notices of Material Events    42
SECTION 5.03.[Reserved]    43
SECTION 5.04.Existence; Conduct of Business    43
SECTION 5.05.Payment of Obligations    43
SECTION 5.06.Maintenance of Properties    43
SECTION 5.07.Insurance    43
SECTION 5.08.Books and Records; Inspection and Audit Rights    43
SECTION 5.09.Compliance with Laws    44
SECTION 5.10.Use of Proceeds.    44
SECTION 5.11.[Reserved]    44
SECTION 5.12.Registration Status    44
SECTION 5.13.Regulatory Matters    44
ARTICLE VI

NEGATIVE COVENANTS
SECTION 6.01.Indebtedness; Certain Equity Securities    45
SECTION 6.02.Liens    46
SECTION 6.03.Mergers; Change in Nature of Business    48
SECTION 6.04.[Reserved]    48
SECTION 6.05.Asset Sales    48
SECTION 6.06.Financial Covenants    49
ARTICLE VII
EVENTS OF DEFAULT

-ii-

--------------------------------------------------------------------------------




SECTION 7.01.Events of Default    50
SECTION 7.02.Exclusion of Certain Subsidiaries    52
ARTICLE VIII

THE ADMINISTRATIVE AGENT
ARTICLE IX

MISCELLANEOUS
SECTION 9.01.Notices    55
SECTION 9.02.Waivers; Amendments    56
SECTION 9.03.Expenses; Indemnity; Damage Waiver    57
SECTION 9.04.Successors and Assigns    59
SECTION 9.05.Survival    63
SECTION 9.06.Counterparts; Integration; Effectiveness    63
SECTION 9.07.Severability    64
SECTION 9.08.Right of Setoff    64
SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process    64
SECTION 9.10.WAIVER OF JURY TRIAL    65
SECTION 9.11.Headings    65
SECTION 9.12.Confidentiality    65
SECTION 9.13.Interest Rate Limitation    65
SECTION 9.14.USA Patriot Act    66
SECTION 9.15.Material Non-Public Information    66
SECTION 9.16.[Reserved]    66
SECTION 9.17.No Fiduciary Duty; Conflicts of Interest    66


SCHEDULES:
Schedule 2.01    -    Commitments
Schedule 3.06    -    Disclosed Matters
Schedule 3.12    -    Subsidiaries
Schedule 6.01    -    Existing Indebtedness
Schedule 6.02    -    Existing Liens


EXHIBITS:
Exhibit A    -    Form of Assignment and Assumption
Exhibit B    -    Financial Covenant Computations
Exhibit C     -    Form of U.S. Tax Certificate



-iii-

--------------------------------------------------------------------------------




364-DAY CREDIT AGREEMENT dated as of June 26, 2015 (this “Agreement”), among
E*TRADE CLEARING LLC, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
The Borrower has requested that the Lenders (such term and each other term used
but not defined in this preamble having the meaning assigned to such term in
Article I below) extend credit in the form of Loans at any time and from time to
time during the Availability Period such that the aggregate principal amount of
outstanding Loans will not exceed the aggregate Commitments of the Lenders at
any time.
The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:




--------------------------------------------------------------------------------




ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Agent Parties” has the meaning assigned to such term in Section 9.01.
“Agreement” has the meaning assigned to such term in the Preliminary Statements.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Applicable Committed Swingline Exposure” means, with respect to any Lender at
any time, the sum of (x) its Applicable Percentage of the total Committed
Swingline Exposure at such time related to Committed Swingline Loans other than
any Committed Swingline Loan made by such Lender in its capacity as Committed
Swingline Lender, if any and (y) the aggregate principal amount of all Committed
Swingline Loans made and held by such Lender in its capacity as Committed
Swingline Lender then outstanding (for the avoidance of doubt, without
duplication of any participation interest in such Committed Swingline Loan held
by such Committed Swingline Lender), if any.
“Applicable Margin” means 2.25% per annum.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, Applicable Committed Swingline Exposure and Uncommitted Swingline
Exposure at such time.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

-2-

--------------------------------------------------------------------------------




“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bank Regulated Subsidiary” means (a) ETB Holdings, Inc., a Delaware corporation
and a direct wholly owned subsidiary of Parent (provided that such Person is a
savings and loan holding company, as defined under the Home Owners’ Loan Act, as
amended, or a bank holding company, as defined under the Bank Holding Company
Act, as amended), (b) any direct or indirect insured depository institution
subsidiary of Parent that is regulated by foreign, Federal or state banking
regulators, including without limitation, the Board, the United States Office of
the Comptroller of the Currency and the Federal Deposit Insurance Corporation,
or (c) any subsidiary of a Bank Regulated Subsidiary of Parent all of the common
Equity Interests of which are owned by such Bank Regulated Subsidiary and the
sole purpose of which is to issue trust preferred or similar securities where
the proceeds of the sale of such securities are invested in such Bank Regulated
Subsidiary and where such proceeds would be treated as Tier I capital were such
Bank Regulated Subsidiary a bank holding company regulated by the Board.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America, together with its constituent banks and agencies.
“Borrower” means E*TRADE Clearing LLC, a Delaware limited liability company.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Committed Swingline Loan or (c) an
Uncommitted Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Broker Dealer Regulated Subsidiary” means any Subsidiary of the Borrower
(unless otherwise specified) that is registered as a broker dealer pursuant to
Section 15 of the Exchange Act (as in effect from time to time) or that is
regulated as a broker dealer or underwriter under any foreign securities law.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any changes in GAAP after the Effective Date, any lease of the
Borrower and its Subsidiaries that would be characterized as an operating lease
under GAAP in effect on the Effective Date (whether such lease is entered into
before or after the Effective Date) shall not constitute Indebtedness or a
Capital Lease Obligation under this Agreement or any other Loan Document as a
result of such changes in GAAP.
“Change in Control” means (a) Parent shall cease, directly or indirectly, to own
and control legally and beneficially all of the Equity Interests in the
Borrower, (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect from time to time) of Equity
Interests

-3-

--------------------------------------------------------------------------------




representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in Parent, (c) the consummation of
any merger or business combination if, after such transaction, holders of
Parent’s ordinary voting power represented by the issued and outstanding Equity
Interests before the transaction do not hold a majority of the voting power of
Parent’s issued and outstanding Equity Interests immediately after the
transaction or (d) the occurrence of a “Change of Control” (or similar event,
however denominated) under any indenture or agreement governing Material
Indebtedness or any certificate of designations (or other provision of the
organizational documents of the Borrower) relating to, or any other agreement
governing the rights of the holders of, any Equity Interests of the Borrower.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender's
holding company, if any) with any request, guideline, requirement or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements or directives
thereunder or issued in connection therewith or in the implementation thereof,
and (y) all requests, rules, guidelines, requirements or directives promulgated
by United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.13.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Committed
Swingline Loans or Uncommitted Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Committed
Swingline Loans and Uncommitted Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate principal amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.06 and increased from time to
time pursuant to Section 2.18 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as the case may be. The initial aggregate amount of the Lenders’
Commitments is $345,000,000. Unless the context shall otherwise require,
“Commitments” shall include any Incremental Commitments.
“Committed Swingline Exposure” means, at any time, the aggregate principal
amount of all Committed Swingline Loans outstanding at such time. The Committed
Swingline Exposure of any Lender at any time shall be its Applicable Percentage
of the total Committed Swingline Exposure at such time.
“Committed Swingline Lender” means each of JPMorgan Chase Bank, N.A. and U.S.
Bank National Association, in its capacity as lender of Committed Swingline
Loans hereunder.

-4-

--------------------------------------------------------------------------------




“Committed Swingline Loan” means a loan made pursuant to Section 2.19.
“Communications” has the meaning assigned to such term in Section 9.01.
“Consolidated Tangible Net Worth” means, at any date of determination,
stockholders’ equity as set forth on the most recent quarterly or annual
consolidated balance sheet of the Borrower and its Subsidiaries delivered
pursuant to Section 5.01(a) or (b) less the amount of all intangible items
included therein, including, without limitation, goodwill, franchises, licenses,
patents, trademarks, trade names, copyrights, service marks, brand names and
write-ups of intangible assets (other than non-cash gains resulting from mark to
market adjustments of securities positions made in the ordinary course of
business) (but only to the extent that such items would be included on a
consolidated balance sheet of the Borrower and its Subsidiaries in accordance
with GAAP); provided that, other than on dates which financial statements and
regulatory reports are required to be delivered under Sections 5.01(a) and (b),
Consolidated Tangible Net Worth shall be calculated based on the good faith
estimates of the Borrower.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Loans required to be funded by it hereunder, within three (3) Business Days
of the date required to be funded by it hereunder, unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) to fund any portion of its participations in Committed Swingline
Loans or Uncommitted Swingline Loans, within one (1) Business Day of the date
required to be funded by it hereunder or (c) has notified the Borrower or the
Administrative Agent that it does not intend to comply with any of its funding
obligations under this Agreement (unless such notification relates to such
Lenders’ obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (d) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, (e) in the case of a Lender with a Commitment, is insolvent or has
become the subject of a bankruptcy or insolvency proceeding or (f) has any
Affiliate that has Control of such Lender that is insolvent or that has become
the subject of a bankruptcy or insolvency proceeding; provided that a Lender
shall not qualify as a “Defaulting Lender” solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or any Person
controlling such Lender, or the exercise of control over such Lender or any
Person controlling such Lender, by a governmental authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority or instrumentality
thereof) to reject, repudiate, disavow or disaffirm any contracts or agreements
made with such Lender.
“Disclosed Matters” means the actions, suits, proceedings and matters disclosed
in Schedule 3.06.

-5-

--------------------------------------------------------------------------------




“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electing SPV” has the meaning assigned to such term in Section 9.04(e).
“Electing SPV Register” has the meaning assigned to such term in Section
9.04(e).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, the preservation or reclamation of
natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
administrative oversight costs, consultants’ fees, fines, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Contribution” has the meaning set forth in the definition of Minimum
TNW.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

-6-

--------------------------------------------------------------------------------




“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the failure by any Plan
to satisfy any “minimum funding standard” (as defined in Sections 412 and 430 of
the Code or Section 302 of ERISA), whether or not waived, (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) a determination that any Plan is, or is expected to be, in “at risk” status
(as defined in Section 430 of the Code or Section 303 of ERISA), (f) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan, (g) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal (including under Section 4062(e) of ERISA) from any Plan or
Multiemployer Plan or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in endangered
or critical status, within the meaning of Section 432 of the Code or Section 305
of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Eurodollar Borrowing” has the meaning assigned to such term in Section 1.02.
“Eurodollar Loan” has the meaning assigned to such term in Section 1.02.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any other Loan Document (a “Recipient”), (a)
Taxes imposed on or measured by such Recipient’s net income or profits (however
denominated and including, for the avoidance of doubt, any U.S. federal backup
withholding in respect of such Taxes pursuant to Section 3406 of the Code), and
franchise Taxes, in each case imposed by a jurisdiction as a result of the
Recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction or having any other
present or former connection with such jurisdiction (other than a connection
deemed to arise solely from such recipient having executed, delivered, become a
party to, or performed its obligations or received a payment under, received or
perfected a security interest under, enforced, and/or engaged in any other
transaction pursuant to this Agreement or any other Loan Document), (b) any
branch profits Taxes imposed under Section 884(a) of the Code or any similar Tax
imposed by any jurisdiction described in clause (a), (c) with respect to any
Lender (other than an assignee pursuant to a request by any Borrower under
Section 2.16(b)), any U.S. federal withholding Tax imposed on amounts payable to
such Lender pursuant to a law in effect at the time such Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such U.S. federal withholding Tax
pursuant to Section 2.14, (d) any withholding Tax

-7-

--------------------------------------------------------------------------------




resulting from a Recipient’s failure to comply with Section 2.14(e), and (e) any
Tax imposed pursuant to FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code as of the date of the Agreement (or
any amended or successor version described above) and any intergovernmental
agreements implementing any of the foregoing (together with any law implementing
any such agreement, including any U.S. or non-U.S. regulations, notes, or any
other official guidance).
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate); provided that in no case shall the
rate be less than 0%.
“Federal Funds Rate” means, for any day, a rate per annum equal to the greatest
of (a) the rate of interest per annum which is the average of the rates on the
offered side of the Federal funds market quoted by an interbank Federal funds
broker selected by the Administrative Agent at the approximate time of the
relevant borrowing (for the first day of such borrowing and until the next
business day) and 12:00 noon (New York City time) (for each subsequent business
day on which such borrowing is outstanding), for Federal funds in an amount
comparable to the portion of such borrowing made available by JPMorgan Chase,
(b) the Adjusted LIBO Rate for a one-month interest period commencing two
business days after such day, (c) the Federal Funds Effective Rate and (d) the
rate comprised of both overnight federal funds and overnight Eurodollar
borrowings by U.S.–managed banking offices of depository institutions (as such
composite rate shall be determined by the Federal Reserve Bank of New York as
set forth on its public website from time to time) and published on the next
succeeding Business Day by the Federal Reserve Bank of New York as an overnight
bank funding rate (from and after such date as the Federal Reserve Bank of New
York shall commence to publish such composite rate); provided that in no case
shall the rate be less than 0%.
“Fee Letter” means that certain Fee Letter among the Borrower, the
Administrative Agent and J.P. Morgan Securities LLC, dated as of June 3, 2015.
“Financial Covenants” means the covenants contained in Sections 6.06(a) and
6.06(b) of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“FOCUS-II Report” means the Financial and Operational Combined Uniform Single
Report on Form X-17A-5 Part II (including profit and loss statements and
regulatory calculations).
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.

-8-

--------------------------------------------------------------------------------




“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, exchange, clearing
house, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Granting Lender” has the meaning assigned to such term in Section 9.04(e).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or STAMP or other
signature guarantees made by a Broker Dealer Regulated Subsidiary in the
ordinary course of its business.
“Hazardous Materials” means all explosive or radioactive substances, materials
or wastes and all hazardous or toxic substances, materials, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances, materials or wastes of any nature
regulated pursuant to any Requirements of Law pertaining to the environment.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among, and in form and substance reasonably satisfactory to, the
Borrower, the Administrative Agent and one or more Incremental Lenders.
“Incremental Commitment” shall have the meaning assigned to such term in
Section 2.18(a).
“Incremental Lender” shall mean a Lender with an Incremental Commitment or an
outstanding Loan as a result of an Incremental Commitment.
“Indebtedness” means, with respect to any Person at any date of determination
(without duplication): (1) all indebtedness of such Person for borrowed money;
(2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments; (3) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto, but excluding letters of credit issued by such
Person and excluding obligations with respect to letters of credit (including
trade letters of credit) securing obligations (other than obligations described
in (1) or (2) above or (5), (6) or (7) below) entered into in the ordinary
course of business of such Person to the extent such letters of credit are not
drawn upon or, if drawn upon, to the extent such drawing is reimbursed no later
than the third Business Day following receipt by such Person of a demand for
reimbursement); (4) all obligations of such Person to pay the deferred and
unpaid purchase price of

-9-

--------------------------------------------------------------------------------




property or services, which purchase price is recorded as a liability under GAAP
and due more than six months after the date of placing such property in service
or taking delivery and title thereto or the completion of such services, except
trade payables and excluding any contingent post-closing purchase price
adjustments or earn-outs; (5) all Capital Lease Obligations; (6) all
Indebtedness of other Persons secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person; provided that the
amount of such Indebtedness shall be the lesser of (A) the fair market value of
such asset at such date of determination and (B) the amount of such
Indebtedness; (7) all Indebtedness of other Persons Guaranteed by such Person to
the extent such Indebtedness is Guaranteed by such Person; and (8) to the extent
not otherwise included in this definition, net obligations under Swap
Agreements.
The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and,
with respect to contingent obligations, the maximum liability upon the
occurrence of the contingency giving rise to the obligation, provided (A) that
the amount outstanding at any time of any Indebtedness issued with original
issue discount is the face amount of such Indebtedness less the remaining
unamortized portion of the original issue discount of such Indebtedness at such
time as determined in conformity with GAAP, (B) that money borrowed and set
aside at the time of the incurrence of any Indebtedness in order to prefund the
payment of the interest on such Indebtedness shall not be deemed to be
“Indebtedness” so long as such money is held to secure the payment of such
interest, (C) that Indebtedness shall not include: (x) any liability for
federal, state, local or other taxes, (y) performance, surety or appeal bonds
provided in the ordinary course of business or (z) agreements providing for
indemnification, adjustment of purchase price or similar obligations, or
Guarantees or letters of credit, surety bonds or performance bonds securing any
obligations of the Borrower or any of its Subsidiaries pursuant to such
agreements, in any case incurred in connection with the disposition of any
business, assets or Subsidiary (other than Guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition), so long as the
principal amount does not exceed the gross proceeds actually received by the
Borrower or any Subsidiary in connection with such disposition and (D) the
amount of Indebtedness of the Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.
“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Information Memorandum” means the Confidential Information Memorandum dated
June 2015, relating to the Borrower and the Transactions.
“Insignificant Subsidiary” has the meaning assigned to such term in Section
7.02.
“Insurance Regulated Subsidiary” means any subsidiary of Parent that conducts an
insurance business such that it is regulated by any supervisory agency, state
insurance department or other state, Federal or foreign insurance regulatory
body or the National Association of Insurance Commissioners.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

-10-

--------------------------------------------------------------------------------




“Interest Payment Date” means (a) with respect to any Federal Funds Rate Loan
(other than a Committed Swingline Loan or an Uncommitted Swingline Loan), the
last day of each calendar month, (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Committed
Swingline Loan or any Uncommitted Swingline Loan, the day that such Loan is
required to be repaid.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate (for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Intraday Committed Swingline Loan” has the meaning assigned to such term in
Section 2.19(d).
“Intraday Uncommitted Swingline Loan” has the meaning assigned to such term in
Section 2.20(e).
“Investment Securities” means marketable securities of a Person (other than an
Affiliate or joint venture of the Parent or any of its subsidiaries), mortgages,
credit card and other loan receivables, futures contracts on marketable
securities, interest rates and foreign currencies used for the hedging of
marketable securities, mortgages or credit card and other loan receivables
purchased, borrowed, sold, loaned or pledged by such Person in the ordinary
course of its business.
“Joint Bookrunners” means J.P. Morgan Securities LLC and U.S. Bank National
Association, in their capacity as joint bookrunners.
“Joint Lead Arrangers” means J.P. Morgan Securities LLC and U.S. Bank National
Association, in their capacity as joint lead arrangers.
“Lender Parent” means, with respect to any Lender, any Person of which such
Lender is, directly or indirectly, a subsidiary.

-11-

--------------------------------------------------------------------------------




“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 9.04 or pursuant to an
Incremental Assumption Agreement, other than any such Person that ceases to be a
party hereto pursuant to Section 9.04. Unless the context otherwise requires,
the term “Lenders” includes the Committed Swingline Lenders and the Uncommitted
Swingline Lenders.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, including schedules and exhibits, each
Note and each Incremental Assumption Agreement.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, or financial condition of the Borrower and its Subsidiaries, taken
as a whole, (b) the ability of the Borrower to perform any of its payment
obligations under any Loan Document or (c) the rights and benefits available to
the Lenders under the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans) or obligations
in respect of one or more Swap Agreements that is outstanding in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the amount of Indebtedness under any Swap Agreement shall be
calculated net of any cash or cash equivalents pledged to secure the obligations
under such Swap Agreement (as calculated by the Borrower in good faith). Unless
otherwise specified, Material Indebtedness shall relate to Indebtedness of any
one or more of the Borrower and its Subsidiaries.
“Maturity Date” means June 24, 2016.
“Maximum Rate” has the meaning assigned to such term in Section 9.13.

-12-

--------------------------------------------------------------------------------




“Minimum TNW” means, at any time, $687,000,000; provided that such amount shall
be increased on a dollar-for-dollar basis by (i) an amount equal to 80% of
consolidated net income of the Borrower for each fiscal quarter of the Borrower
ended after March 31, 2015 for which such consolidated net income is positive
and (ii) an amount equal to 80% of the proceeds received on account of capital
contributions to the Borrower’s common equity or issuances by the Borrower of
its common Equity Interests (each, an “Equity Contribution”).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(b).
“Note” has the meaning assigned to such term in Section 2.07(b).
“Obligations” means the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration or otherwise and (ii) all other
monetary obligations of the Borrower under this Agreement and each of the other
Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).
“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.
“Other Taxes” means any and all present or future recording, stamp, documentary
or similar taxes, charges or levies arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.
“Parent” means E*TRADE Financial Corporation, a Delaware corporation.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)     Liens imposed by law for taxes, assessments or other governmental
charges that are not yet due or are being contested in compliance with Section
5.05;
(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05;

-13-

--------------------------------------------------------------------------------




(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)     Liens incurred or deposits made to secure the performance of tenders,
bids, trade contracts, leases, statutory or regulatory obligations, bankers’
acceptances, surety and appeal bonds, government contracts, performance and
return-of-money bonds and other obligations of a like nature, in each case in
the ordinary course of business;
(e)     judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Section 7.01; and
(f)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or that do not materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Proposed Change” has the meaning assigned to such term in Section 9.02(b).
“Register” has the meaning assigned to such term in Section 9.04(b).
“Regulatory Net Capital” of any Person means the amount of net capital held by
such Person as a broker-dealer under Section 15c3-1 of the Securities Exchange
Act and regulations promulgated thereunder (or under comparable statutes and
regulations of the applicable jurisdiction); provided that, other than on dates
which financial statements and regulatory reports are required to be delivered
under Sections 5.01(a) and (b), Regulatory Net Capital shall be calculated based
on the good faith estimates of the Borrower.
“Regulated Subsidiary” means a Broker Dealer Regulated Subsidiary of Parent, a
Bank Regulated Subsidiary or an Insurance Regulated Subsidiary or any other
subsidiary of Parent subject to minimum capital requirements or other similar
material regulatory requirements imposed by applicable Governmental Authorities.
“Regulatory Supervising Organization” shall mean, as applicable, FINRA, the SEC
or any governmental or self-regulatory organization, exchange, clearing house or
financial regulatory authority of which the Borrower or a Broker Dealer
Regulated Subsidiary is a member or to whose rules it is subject.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

-14-

--------------------------------------------------------------------------------




“Required Lenders” means, at any time, the holders of more than 50% of the
Commitments then in effect or, if the Commitments have been terminated, the
Revolving Extensions of Credit then outstanding.
“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, including rules and
regulations of and agreements with or required by any Governmental Authority or
Regulatory Supervising Organization having jurisdiction over the Borrower or any
Subsidiary, including the Board, the SEC and any self-regulatory organization of
which such Subsidiary is a member, or the imposition of conditions or
requirements by cease and desist orders, regulatory agreements or otherwise,
pursuant to the enforcement authority of any such regulatory authority, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans,
Committed Swingline Exposure and Uncommitted Swingline Exposure at such time.
“Revolving Extensions of Credit” means as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
held by such Lender then outstanding, (b) such Lender’s Applicable Percentage of
the aggregate principal amount of Committed Swingline Loans then outstanding and
(c) such Lender’s Applicable Percentage of the aggregate principal amount of
Uncommitted Swingline Loans then outstanding.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council or the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person owned 50% or more by one or
more Persons listed on one of the U.S. Sanctions-related lists.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Specified Regulated Subsidiary Indebtedness” means, with respect to any
subsidiary of the Parent (other than the Borrower or Subsidiary of the Borrower)
any of the following (i) Indebtedness or other obligations arising from products
and services offered by Bank Regulated Subsidiaries, Broker Dealer Regulated
Subsidiaries of the Parent or Insurance Regulated Subsidiaries in the ordinary
course including, but not limited to, deposits, CDs, prepaid forward contracts,
swaps, exchangeable debt

-15-

--------------------------------------------------------------------------------




securities, foreign currency purchases or sales and letters of credit, customer
activities and clearing and clearing-related activities (including, in each
case, Indebtedness to finance such activities), (ii) Indebtedness or other
obligations incurred in the ordinary course arising from margin lending, Stock
Loan activities, customer activities, clearing and clearing-related activities
or foreign currency settlement obligations of a Broker Dealer Regulated
Subsidiary of the Parent (including, in each case, Indebtedness to finance such
activities), (iii) advances from a Federal Home Loan Bank, a Federal Reserve
Bank, Fannie Mae or another institution similar to any of the foregoing,
repurchase and reverse repurchase agreements relating to Investment Securities,
medium term notes, treasury tax and loan balances, special direct investment
balances, bank notes, commercial paper, term investment option balances,
brokered certificates of deposit, dollar rolls and federal funds purchased, in
each case incurred in the ordinary course of a Regulated Subsidiary’s business
and (iv) Indebtedness of a Bank Regulated Subsidiary of Parent consisting of
trust preferred or similar securities, in each case, outstanding on November 10,
2014.
“SPV” has the meaning assigned to such term in Section 9.04(e).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Stock Loan” means a “Loan” as used in the Master Securities Loan Agreement
published from time to time by the Bond Market Association.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swap Agreement” means any agreement with respect to any (i) currency exchange,
interest rate, commodity, credit or equity swap, forward or futures agreements,
currency exchange, interest rate, commodity, credit or equity cap agreements,
currency exchange, interest rate, commodity, credit or equity collar agreements,
or currency exchange, interest rate, commodity, credit or equity puts or call,
and (ii) other agreements or arrangements designed to protect such Person,
directly or indirectly, against fluctuations in currency exchange, interest
rate, commodity or equity prices.
“Syndication Agent” means U.S. Bank National Association.

-16-

--------------------------------------------------------------------------------




“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) that is designed to permit the lessee (a) to treat such lease as an
operating lease, or not to reflect the leased property on the lessee’s balance
sheet, under GAAP and (b) to claim depreciation on such property for U.S.
Federal income tax purposes, other than any such lease under which such Person
is the lessor.
“Synthetic Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Synthetic Lease, and the amount of such
obligations shall be equal to the sum (without duplication) of (a) the
capitalized amount thereof that would appear on a balance sheet of such Person
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations and (b) the amount payable by such Person as the purchase price for
the property subject to such lease assuming the lessee exercises the option to
purchase such property at the end of the term of such lease.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
“Transactions” means (a) the execution, delivery and performance by the Borrower
of the Loan Documents, the borrowing of Loans after the Effective Date and (b)
the payment of the Transaction Costs.
“Transaction Costs” means all fees, costs and expense incurred or payable by the
Borrower or any Subsidiary in connection with the Transactions.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Federal Funds Rate.
“Uncommitted Swingline Exposure” means, at any time, the aggregate principal
amount of all Uncommitted Swingline Loans outstanding at such time. The
Uncommitted Swingline Exposure of any Lender at any time shall be its Applicable
Percentage of the total Uncommitted Swingline Exposure at such time.
“Uncommitted Swingline Lender” means any Lender that has made an Uncommitted
Swingline Loan which remains outstanding, in its capacity as a lender of
Uncommitted Swingline Loans hereunder.
“Uncommitted Swingline Loan” means a Loan made pursuant to Section 2.20.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(e)(ii).
“USA Patriot Act” has the meaning assigned to such term in Section 4.01(j).
“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person. “wholly owned Broker Dealer Regulated
Subsidiary” and “wholly owned Subsidiary” shall have the correlative meanings
hereunder.

-17-

--------------------------------------------------------------------------------




“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

-18-

--------------------------------------------------------------------------------




SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) with respect to Indebtedness that is convertible into, or
exchangeable for, Equity Interests, notwithstanding the treatment of such
Indebtedness on the balance sheet of the Borrower or any Subsidiary under GAAP,
for all purposes under this Agreement such Indebtedness shall be treated as
Indebtedness equal to 100% of the aggregate principal amount at maturity.
ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans in US Dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result (after giving effect to any application of
the proceeds of such Borrowing pursuant to Section 2.07) in (a) such Lender’s
Applicable Revolving Credit Exposure exceeding such Lender’s Commitment or (b)
the sum of the total Revolving Credit Exposures exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Each
Lender having an Incremental Commitment agrees, subject to the terms and
conditions and relying upon the representations and warranties set forth herein
and in the applicable Incremental Assumption Agreement, to make Revolving Loans
to the Borrower, in an aggregate principal amount that will not result (after
giving effect to any application of the proceeds of such Borrowing pursuant to
Section 2.07) in (a) such Lender’s Applicable Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures exceeding the total Commitments.
SECTION 2.02.    Loans and Borrowings.
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Loans of the same Type made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder,
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.11, each Borrowing of Revolving Loans shall be
comprised entirely of Federal Funds Rate Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Committed Swingline Loan
(other than an Intraday Committed Swingline Loan) and each Uncommitted Swingline
Loan (other than an Intraday Uncommitted Swingline Loan) shall be a Federal
Funds Rate Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan, provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each Federal Funds
Rate Borrowing is made, such Borrowing shall be in an aggregate amount that is
an integral multiple of $500,000 and not less than $1,000,000. Borrowings of
more than one Type may be outstanding at the same time, provided that there
shall not at any time be more than a total of ten Eurodollar Borrowings
outstanding. Notwithstanding anything to the contrary herein, a Federal Funds
Rate Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate Commitment.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 3:00 p.m.,
New York City time three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of a Federal Funds Rate Borrowing, not later than
4:00 p.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic communication in PDF format or facsimile
to the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information:
(i)    the aggregate amount of such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a Federal Funds Rate Borrowing or a
Eurodollar Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

-19-

--------------------------------------------------------------------------------




(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04; and
(vi)    that as of such date Sections 4.02(a) and (b) are satisfied.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Federal Funds Rate Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, or, if later in the case of a Federal Funds Rate
Borrowing, by 2 hours after the Administrative Agent advises such Lender
pursuant to the last sentence of Section 2.03, of the details of a Borrowing
Request made by the Borrower to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Committed Swingline Loans and Uncommitted Swingline Loans shall be made as
provided in Sections 2.19 and 2.20, respectively. The Administrative Agent will,
subject to the proviso set forth in Section 2.07(a), make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City or such other account of the Borrower designated by the Borrower in the
applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
not later than one (1) Business Day prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption and in its sole
discretion, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to Federal Funds Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.05.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising

-20-

--------------------------------------------------------------------------------




such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Committed Swingline
Borrowings or Uncommitted Swingline Borrowings, which may not be converted or
continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Federal Funds Rate Borrowing
or a Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Federal
Funds Rate Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to a Federal Funds Rate Borrowing at the end of the
Interest Period applicable thereto.
SECTION 2.06.    Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

-21-

--------------------------------------------------------------------------------




(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments, provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, (x) the sum of the Revolving Credit Exposures would exceed the
total Commitments or (y) any Lender’s Applicable Revolving Credit Exposure would
exceed such Lender’s Commitment.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent.
SECTION 2.07.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the earlier of (x) the Maturity
Date and (y) the date that is 40 days following the date of Borrowing of such
Revolving Loan, (ii) to the Committed Swingline Lenders, the then unpaid
principal amount of the Committed Swingline Loans three (3) Business Days after
such Committed Swingline Loans are made and (iii) to the Uncommitted Swingline
Lenders, the then unpaid principal amount of the Uncommitted Swingline Loans
three (3) Business Days after such Uncommitted Swingline Loans are made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Committed Swingline Loans and Uncommitted Swingline Loans then
outstanding.
(b)    Any Lender may request that Loans made by it be evidenced by a promissory
note (each a “Note”). In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to such Lender and its registered assigns
and in a form approved by the Administrative Agent. Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more Notes in such
form payable to such payee and its registered assigns.
SECTION 2.08.    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time up to
3:00 p.m., New York City time on any Business Day to prepay any Loan in whole or
in part, subject to prior notice in accordance with paragraph (b) of this
Section; provided that interest will accrue on such amount being prepaid until
the next business day if such payment is received after 3:00 p.m., New York City
time.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Committed Swingline Loan or an Uncommitted Swingline Loan, the
Committed Swingline Lenders or the applicable Uncommitted Swingline Lenders, as
the case may be) by telephone (confirmed by electronic communication or
facsimile) of any prepayment hereunder not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided

-22-

--------------------------------------------------------------------------------




that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.06, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.10.
(c)    Prior to any optional prepayment of Borrowings hereunder, the Borrower
shall select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (b) of this
Section.
SECTION 2.09.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, equal to 0.75% per annum on the average daily
unused amount of the Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates (it being understood that Committed Swingline Loans and Uncommitted
Swingline Loans shall not constitute utilization of the Commitment for purposes
of calculating the commitment fees under this Section). If any Lender becomes a
defaulting Lender, the commitment fee that would otherwise accrue and be payable
for the accounts of such Lender for the period during which such Lender is a
defaulting Lender will not be required to be paid. Accrued commitment fees shall
be payable in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing September 30, 2015. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender, upfront fees of a percentage, in an amount set forth in the Fee
Letter, of the stated principal amount of each Lender’s Commitments, at the
Effective Date.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent in the Fee Letter.
(d)    The Borrower agrees to pay to (i) the Administrative Agent for the
account of each Committed Swingline Lender, a fee in an amount equal to 1.00%
per annum on the amount of any outstanding Intraday Committed Swingline Loans
made by such Lender, payable on the Interest Payment Date for such Loans and
(ii) each Uncommitted Swingline Lender, a fee in an amount equal to 1.00% per
annum on the amount of any outstanding Intraday Uncommitted Swingline Loans made
by such Lender, payable on the Interest Payment Date for such Loans.
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

-23-

--------------------------------------------------------------------------------




SECTION 2.10.    Interest.
(a)    The Loans comprising each Federal Funds Rate Borrowing (including each
Committed Swingline Loan (other than an Intraday Committed Swingline Loan) and
each Uncommitted Swingline Loan (other than an Intraday Uncommitted Swingline
Loan)) shall bear interest at the Federal Funds Rate plus the Applicable Margin;
provided that, to the extent requested by the Borrower, any Uncommitted
Swingline Loan may bear interest at such other rate as mutually agreed between
the Borrower and any Uncommitted Swingline Lender upon written notice to the
Administrative Agent; provided further, that any participations in such
Uncommitted Swingline Loan purchased by Lenders pursuant to Section 2.20 shall
accrue interest at the Federal Funds Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan (other than
any Intraday Committed Swingline Loan and Intraday Uncommitted Swingline Loan),
2.00% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, (ii) in the case of any overdue Intraday
Committed Swingline Loan and Intraday Uncommitted Swingline Loan, 2.00% plus the
rate applicable to Committed Swingline Loans pursuant to clause (a) above or
(iii) in the case of any other amount, 2.00% plus the rate applicable to Federal
Funds Rate Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments,
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Federal Funds Rate Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The Federal Funds Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
(f)    For the avoidance of doubt, Intraday Committed Swingline Loans and
Intraday Uncommitted Swingline Loans shall not bear interest (but the fees
described in Section 2.09(d) with respect thereto shall be subject to clause (c)
above if not paid when due).
SECTION 2.11.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period or

-24-

--------------------------------------------------------------------------------




(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making, continuing or converting or
maintaining their Loans included in such Borrowing for such Interest Period,
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as a Federal Funds Rate Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
SECTION 2.12.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);
(ii)    impose on such Lender (or its applicable lending office) any additional
Tax (other than any Indemnified Taxes or Other Taxes indemnified under Section
2.14 or any Excluded Tax) with respect to its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower

-25-

--------------------------------------------------------------------------------




shall pay such Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor, and
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
SECTION 2.13.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(d) and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.16 or Section 9.02(c), then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.14.    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without deduction
for any Taxes unless required by applicable law. If an applicable withholding
agent is required by applicable law (as determined in good faith by the
applicable withholding agent) to deduct any Tax from any payments made under any
Loan Document, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable by the Borrower shall be increased as necessary so that after such
deduction (including such deductions applicable to additional sums payable under
this Section) have been made the Lender or the Administrative Agent (in the case
of any payments made to the Administrative Agent for its own account), as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

-26-

--------------------------------------------------------------------------------




(b)    Without limiting the provisions of paragraph (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
(c)    The Borrower shall indemnify the Administrative Agent and each Lender
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid or payable by the Administrative Agent or such Lender, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority, provided that the Borrower
shall not be obligated to make payment to the Administrative Agent or such
Lender pursuant to this Section 2.14 in respect of penalties, interest and other
liabilities attributable to any Indemnified Taxes or Other Taxes if such
penalties, interest and other liabilities result from gross negligence or
willful misconduct of the Administrative Agent or such Lender, as determined by
a court of competent jurisdiction in a final non-appealable judgment. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be promptly delivered to the Borrower and such
certificate shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Documents shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Without limiting the generality of the foregoing,


(A) any Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior

-27-

--------------------------------------------------------------------------------




to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:


(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (ii) executed copies of IRS Form W-8ECI; (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit C-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or W-8BEN-E; or (iv) to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner as applicable provided that if the Foreign
Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.



-28-

--------------------------------------------------------------------------------




Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(f)    If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund from a
Governmental Authority in respect of Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower pursuant to this Section 2.14, or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay to the Administrative Agent or Lender the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
the Administrative Agent or Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent or Lender be required
to pay any amount to the Borrower pursuant to this paragraph (f) the payment of
which would place the Administrative Agent or Lender in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph shall not
be construed to require the Administrative Agent or Lender to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.
(g)    Each Party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(h)    The Administrative Agent shall deliver to the Borrower on or before the
date on which it becomes a party to any Loan Document (and from time to time
thereafter upon the reasonable request of the Borrower) executed originals of
IRS Form W-9.
(i)    For purposes of this Section 2.14 the term “applicable law” includes
FATCA.

-29-

--------------------------------------------------------------------------------




SECTION 2.15.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest or fees, or of amounts payable
under Section 2.12, 2.13 or 2.14, or otherwise) prior to the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 12:00 noon, New York City time), on
the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 383
Madison Avenue, New York, New York, except that payments pursuant to Sections
2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons entitled thereto
and payments pursuant to other Loan Documents shall be made to the Persons
specified therein. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Committed Swingline Loans or Uncommitted Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, Committed Swingline Loans or
Uncommitted Swingline Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Revolving Loans,
Committed Swingline Loans or Uncommitted Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Committed Swingline Loans
or Uncommitted Swingline Loans, provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or other Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

-30-

--------------------------------------------------------------------------------




(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a) or (b), 2.15(d), 2.19(c), 2.20(c) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Notwithstanding anything to the contrary contained herein, the provisions of
this Section 2.15 shall be subject to the express provisions of this Agreement
which require, or permit, differing payments to be made to non-Defaulting
Lenders as opposed to Defaulting Lenders.


SECTION 2.16.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense or otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) to the extent an
assignment to such Lender would require the consent of the Administrative Agent
under Section 9.04, the Borrower shall have received the prior written consent
of the Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) the Borrower or such assignee shall have
paid to the Administrative Agent the processing

-31-

--------------------------------------------------------------------------------




and recordation fee specified in Section 9.04(b) and (iv) in the case of any
such assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise (including as a result of any
action taken by such Lender under paragraph (a) above), the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
SECTION 2.17.    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender hereunder (as determined by the Administrative
Agent), then the following provisions shall apply for so long as such Defaulting
Lender is a Defaulting Lender:
(a)    the Administrative Agent shall promptly notify the Borrower and each
Lender that such Lender is a Defaulting Lender for purposes of this Agreement;
(b)    fees under Section 2.09(a) shall cease to accrue on the Commitment of
such Defaulting Lender;
(c)    the Commitments and Revolving Credit Exposure of such Defaulting Lender
shall be disregarded for all purposes of any determination of whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02); provided, that
this clause (c) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
(d)    for purposes of determining the amount of the total Commitments, the
Commitment of each Defaulting Lender shall be excluded therefrom (other than any
portion of such Commitment pursuant to which there is then outstanding a Loan
from such Defaulting Lender);
(e)    if any Committed Swingline Exposure or Uncommitted Swingline Exposure
exists at the time such Lender becomes a Defaulting Lender then:
(i)    all or any part of the Committed Swingline Exposure and Uncommitted
Swingline Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Commitments but only
to the extent that the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Committed Swingline Exposure and
Uncommitted Swingline Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent prepay such Committed Swingline Exposure and
Uncommitted Swingline Exposure;
(f)    so long as such Lender is a Defaulting Lender, no Committed Swingline
Lender shall be required to fund any Committed Swingline Loan, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and Committed Swingline Exposure related to any newly
made Committed Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.20(e)(i) (and such Defaulting Lender shall
not participate therein);

-32-

--------------------------------------------------------------------------------




(g)    in the Administrative Agent’s sole discretion:
(i)     any prepayment of the principal amount of any Loans shall be applied
solely to prepay the Loans of all non-Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans of any Defaulting Lender; and
(ii)     any amount payable to such Defaulting Lender pursuant to this Agreement
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender pursuant to
Section 2.12 or Section 2.15) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable requirements of law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent, (ii) second, pro rata, to the
payment of any amounts owing to the Borrowers or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (iii) third, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction.
In the event that the Administrative Agent, the Borrower, the Committed
Swingline Lenders and the Uncommitted Swingline Lenders, if any, each agree that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Committed Swingline Exposure and the
Uncommitted Swingline Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Committed
Swingline Loans and Uncommitted Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.


SECTION 2.18.    Incremental Commitments.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request an increase in the aggregate amount of the Commitments (each
such increase, an “Incremental Commitment”), as applicable, in an aggregate
amount not to exceed $155,000,000, from one or more Incremental Lenders, all of
which must be permitted to become assignees of Commitments or Loans under
Section 9.04. Such notice shall set forth (i) the amount of the Incremental
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $10,000,000 or such lesser amount equal to the remaining
unused amount) and (ii) the date on which such Incremental Commitments are
requested to become effective.
(b)    The Borrower may seek Incremental Commitments from existing Lenders (each
of which shall be entitled to agree or decline to participate in its sole
discretion) and, subject to the prior written consent of the Administrative
Agent (such consent not to be unreasonably delayed or withheld), additional
banks, financial institutions and other institutional lenders who will become
Incremental Lenders in connection therewith, in each case, solely to the extent
such consent, if any, would be required under Section 9.04 for an assignment of
Loans or Commitments, as applicable, to additional banks, financial institutions
and other institutional lenders. The Borrower and each Incremental Lender shall
execute and deliver to the Administrative Agent an Incremental Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Commitment of such Person. The
terms and provisions of the Incremental Commitments shall be identical to those
of the

-33-

--------------------------------------------------------------------------------




Commitments. The Incremental Commitments shall rank pari passu in right of
payment and security with the Commitments. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Commitments evidenced thereby, and the
Administrative Agent and the Borrower may revise this Agreement to evidence such
amendments.
(c)    Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.18 unless (i) on the date of such effectiveness,
the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied, a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower, (ii) except as otherwise specified in the
applicable Incremental Assumption Agreement, the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.01 and (iii) all fees and expenses
owing in respect of such Incremental Commitment to the Administrative Agent and
the Lenders shall have been paid in full.
(d)    On the date of effectiveness of any Incremental Commitments, the Borrower
shall (A) prepay the outstanding Loans (if any) in full, (B) simultaneously
borrow new Loans hereunder in an amount equal to such prepayment (in the case of
Eurodollar Borrowings, with Adjusted LIBO Rates equal to the outstanding
Adjusted LIBO Rate and with Interest Period(s) ending on the date(s) of any then
outstanding Interest Period(s)); provided that with respect to subclauses (A)
and (B), (x) the prepayment to, and borrowing from, any existing Lender shall be
effected by book entry to the extent that any portion of the amount prepaid to
such Lender will be subsequently borrowed from such Lender and (y) the existing
Lenders, the Incremental Lenders and the existing Lenders shall make and receive
payments among themselves, in a manner acceptable to the Administrative Agent,
so that, after giving effect thereto, the Loans are held ratably by the Lenders
in accordance with the respective Commitments of such Lenders (after giving
effect to such Incremental Commitments) and (C) pay to the Lenders the amounts,
if any, payable under Section 2.13 as a result of any such prepayment.
SECTION 2.19.    Committed Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Committed
Swingline Lenders severally agree to make Committed Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Committed Swingline Loans exceeding
the aggregate amount of the Committed Swingline Lenders’ total Commitments (in
their respective capacities as Lenders), (ii) the Applicable Revolving Credit
Exposure of any Committed Swingline Lender (in its capacity as Lender) exceeding
such Lender’s Commitment or (iii) the sum of the total Revolving Credit
Exposures exceeding the total Commitments; provided that the Committed Swingline
Lenders shall not be required to make a Committed Swingline Loan to refinance an
outstanding Committed Swingline Loan. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Committed Swingline Loans.
(b)    To request Committed Swingline Loans, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by electronic
communication in PDF format or facsimile), not earlier than 8:30 a.m., New York
City time, and not later than 4:00 p.m., New York City time, on the day of the
proposed Committed Swingline Loans. Each such notice shall be irrevocable and
shall specify

-34-

--------------------------------------------------------------------------------




the requested date (which shall be a Business Day) and amount of the requested
Committed Swingline Loans. The Administrative Agent will promptly advise each
Committed Swingline Lender of any such notice received from the Borrower. Each
Committed Swingline Lender shall fund its ratable portion of the requested
Committed Swingline Loans (such ratable portion to be calculated based upon the
amounts of the Committed Swingline Lenders’ respective Commitments) by wire
transfer of immediately available funds to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Committed
Swingline Lenders by 5:00 p.m., New York City time, on the requested date of
such Committed Swingline Loan; provided that if the Borrower notifies the
Administrative Agent of such request between 9:00 a.m., New York City time, and
4:00 p.m., New York City time, on any applicable Business Day, each Committed
Swingline Lender will use commercially reasonable efforts to fund its ratable
portion of the requested Committed Swingline Loan in the manner described above
within one hour of such notice. The Administrative Agent will make such
Committed Swingline Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the applicable Borrower’s request.
(c)    Each Committed Swingline Lender may by written notice given to the
Administrative Agent not later than 2 p.m., New York City time, on any Business
Day require the Lenders to acquire participations on such Business Day in all or
a portion of the Committed Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Committed Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Committed Swingline Loan or Loans. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Committed
Swingline Lenders, such Lender’s Applicable Percentage of such Committed
Swingline Loans. Each Lender acknowledges and agrees that its obligation to
acquire participations in Committed Swingline Loans pursuant to this paragraph
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.04 with
respect to Loans made by such Lender (and Section 2.04 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Committed Swingline Lenders, ratably as among
them, the amounts so received by it from the Lenders. Any amounts received by
the Administrative Agent from the Borrower (or other party on behalf of the
Borrower) in respect of Committed Swingline Loans after receipt by the Committed
Swingline Lenders of the proceeds of a sale of participations therein shall be
promptly remitted by the Administrative Agent to the Lenders that shall have
made their payments pursuant to this paragraph and to the Committed Swingline
Lenders, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Committed Swingline Lenders or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Committed Swingline Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.
(d)    The Borrower may, at its option, elect to repay any such Committed
Swingline Loans on the date of borrowing thereof upon notice to the
Administrative Agent at the time of borrowing, either with cash on hand or with
proceeds of Revolving Borrowings made on the same day (any such Committed
Swingline Loans, the “Intraday Committed Swingline Loans”).
SECTION 2.20.    Uncommitted Swingline Loans.

-35-

--------------------------------------------------------------------------------




(a)    Subject to the terms and conditions set forth herein, Lenders are
permitted, but are under no obligation, to make Uncommitted Swingline Loans to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in the sum of the
total Revolving Credit Exposures exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Uncommitted Swingline Loans.
(b)    To request Uncommitted Swingline Loans from any Lender, the Borrower
shall notify the Administrative Agent and the applicable Lender of such request
by telephone (confirmed by electronic communication in PDF format or facsimile),
not later than 4:00 p.m., New York City time (or such later time as is agreed
upon by the Administrative Agent and the Uncommitted Swingline Lender) on the
day of the proposed Uncommitted Swingline Loans. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Uncommitted Swingline Loans. Such Lender shall fund
the requested Uncommitted Swingline Loan by wire transfer of immediately
available funds to the account of the Borrower designated by the Borrower in the
applicable Borrower’s request by 5:00 p.m., New York City time, on the requested
date of such Uncommitted Swingline Loan. Such Lender will promptly notify the
Administrative Agent, which will thereafter promptly advise each Lender thereof.
(c)    Each Uncommitted Swingline Lender may by written notice given to the
Administrative Agent not later than 2:00 p.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Uncommitted Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Uncommitted Swingline Loans in which
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Uncommitted Swingline Loan or
Loans. Each Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the applicable Uncommitted Swingline Lender, such Lender’s Applicable Percentage
of such Uncommitted Swingline Loans. Each Lender acknowledges and agrees that
its obligation to acquire participations in Uncommitted Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.04 with
respect to Loans made by such Lender (and Section 2.04 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Uncommitted Swingline Lender the
amounts so received by it from the Lenders. Any amounts received by an
Uncommitted Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of Uncommitted Swingline Loans after receipt by such
Uncommitted Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted by such Uncommitted Swingline Lender to the
Administrative Agent for the account of the Lenders that shall have made their
payments pursuant to this paragraph; provided that any such payment so remitted
shall be repaid to the applicable Uncommitted Swingline Lenders if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in an Uncommitted Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
(d)    Any Uncommitted Swingline Loans will reduce the amount of the Revolving
Borrowings available during such time such Uncommitted Swingline Loans are
outstanding on a dollar-for-dollar

-36-

--------------------------------------------------------------------------------




basis. For the avoidance of doubt, the Commitments of the applicable Uncommitted
Swingline Lenders will not be reduced as a result thereof.
(e)    The Borrower may, at its option, elect to repay any such Uncommitted
Swingline Loans on the date of borrowing thereof upon notice to the
Administrative Agent and the applicable Uncommitted Swingline Lender at the time
of borrowing, either with cash on hand or with proceeds of Revolving Borrowings
made on the same day (any such Uncommitted Swingline Loans, the “Intraday
Uncommitted Swingline Loans”).
ARTICLE III    

Representations and Warranties
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
SECTION 3.01.    Organization; Powers. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. The
Borrower has all requisite power and authority to execute, deliver and perform
its obligations under each Loan Document and to effect the Transactions.
SECTION 3.02.    Authorization; Enforceability. The Transactions have been duly
authorized by all necessary corporate or other action. This Agreement has been
duly executed and delivered by the Borrower and constitutes, and each other Loan
Document, when executed and delivered by the Borrower, will constitute, a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect and (ii) filings with the SEC
in connection with the Transactions that will be made when required, (b) will
not violate the Organizational Documents of the Borrower or any Subsidiary, (c)
will not violate any Requirement of Law applicable to the Borrower or any
Subsidiary, (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any Subsidiary or
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any Subsidiary or give rise to a right of,
or result in, termination, cancelation or acceleration of any obligation
thereunder, and (e) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Subsidiary, except Liens created under the Loan
Documents, except in the case of clauses (c) and (d) above where such
violations, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.
SECTION 3.04.    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders its (i) consolidated
balance sheet and consolidated statements of income, stockholders’ equity and
cash flows as of and for the fiscal years ended December 31, 2012, 2013 and
2014, reported on by Deloitte & Touche LLP, independent public

-37-

--------------------------------------------------------------------------------




accountants and (ii) FOCUS-II Reports for the fiscal quarters ended March 31,
2015, December 31, 2014, September 30, 2014, June 30, 2014 and March 31, 2014.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its Subsidiaries as of such dates and for such periods in accordance with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
(b)    Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum and except for the Disclosed
Matters, after giving effect to the Transactions, none of the Borrower or the
Subsidiaries has, as of the Effective Date, any material direct or contingent
liabilities, long-term commitments or unrealized losses.
(c)    No event, change or condition has occurred and is continuing that has
had, or could reasonably be expected to have, a material adverse effect on the
business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, since December 31, 2014.
SECTION 3.05.    Properties.
(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes or as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, service marks, trade dress, domain names,
copyrights, software, data, patents and other intellectual property material to
its business, and the operation of their respective businesses by the Borrower
and its Subsidiaries does not infringe upon or violate the rights of any other
Person, except for any such infringements or violations that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06.    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower or
any Subsidiary, threatened against or affecting the Borrower or any Subsidiary
(i) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve any of the Loan Documents or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

-38-

--------------------------------------------------------------------------------




SECTION 3.07.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with (a) all Requirements of Law applicable to
it or its property and (b) all indentures, agreements and other instruments
binding upon it or its property, except, in each case, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.
SECTION 3.08.    Investment and Holding Company Status. The Borrower is not
registered, and is not required to register, as an “investment company” as such
term is defined in the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Each of the Borrower and its Subsidiaries (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and (b) has paid or caused to be paid all Taxes required to have been paid
by it, except in each case (i) any Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefor or (ii) to
the extent that the failure to make such filings or to pay such Taxes would not
reasonably be expected to result in a Material Adverse Effect. No tax
deficiency, assessment or claim has been determined with respect to the Borrower
or any of the Subsidiaries which has had (nor does the Borrower have any
knowledge of any tax deficiency, assessment or claim which, if determined
adversely to the Borrower or any of the Subsidiaries, would have) a Material
Adverse Effect.
SECTION 3.10.    ERISA. No ERISA Event has occurred and is continuing or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under all underfunded Plans (determined for each
Plan based on the assumptions used for purposes of Accounting Standards
Codification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans by an amount that, if required to be paid by the
Borrower and its Subsidiaries, could reasonably be expected to have a Material
Adverse Effect. The minimum funding standards of ERISA and the Code with respect
to each Plan have been satisfied except to the extent the failure to satisfy
such standards could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.11.    Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or delivered thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date.
SECTION 3.12.    Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower and each Subsidiary in, each Subsidiary as of
the Effective Date.
SECTION 3.13.    Insurance. The Borrower believes that the insurance maintained
by or on behalf of the Borrower and the Subsidiaries is in such amounts (with no
greater risk retention) and against

-39-

--------------------------------------------------------------------------------




such risks as is (a) customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (b) adequate.
SECTION 3.14.    Solvency. Immediately after the consummation of the
Transactions, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed its debts
and liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, and (d) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the
consummation of the Transactions; provided, that in the case of clauses (c) and
(d), the Borrower makes no representation as to any regulatory restrictions on
its ability to use any of its consolidated assets to pay any such debts,
liabilities, obligations or commitments.
SECTION 3.15.    Broker Dealer Regulated Subsidiaries.
(a)    The Borrower and each Broker Dealer Regulated Subsidiary which is
required to be registered as a broker or dealer with the SEC under the Exchange
Act is duly so registered, is a member of FINRA or another self-regulatory
organization of which it is required to be a member, and is duly registered and
licensed under any applicable state laws, is in compliance in all material
respects with the applicable provisions of the Exchange Act, and is in
compliance in all material respects with all applicable rules of FINRA or such
self-regulatory organization except as would not reasonably be expected to have
a Material Adverse Effect. All natural persons associated with the Borrower or
any Broker Dealer Regulated Subsidiary required to be registered or licensed
with FINRA or with any other self-regulatory organization or other governmental
entity are duly registered or licensed except where any failure to be so
registered or licensed individually, or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. No proceeding is pending or
threatened in writing with respect to the suspension, revocation, or termination
of any such registrations and the termination or withdrawal of any such
registrations is not contemplated by the Borrower or any Subsidiary except as
would not reasonably be expected to have a Material Adverse Effect.
(b)    To the knowledge of the Borrower and each Subsidiary, neither the
Borrower or any Broker Dealer Regulated Subsidiary or its “associated persons”
(as defined in the Exchange Act) is currently ineligible or disqualified
pursuant to Section 15, Section 15B or Section 15C of the Exchange Act to serve
as a broker or dealer or “associated person” of a broker or dealer except as
would not reasonably be expected to have a Material Adverse Effect.
(c)    The information contained in the currently effective Form BD of the
Borrower and each Broker Dealer Regulated Subsidiary and any amendments thereto
filed with the SEC and FINRA by the Borrower and each Broker Dealer Regulated
Subsidiary, was, at the time of filing, complete and accurate in all material
respects.
(d)    Neither the Borrower or any Broker Dealer Regulated Subsidiary has
received a notice from the SEC, FINRA, or any other government authority,
self-regulatory organization or securities exchange of any alleged rule
violation or other circumstance which could reasonably be expected to have a
Material Adverse Effect.

-40-

--------------------------------------------------------------------------------




(e)    No governmental authorization, and no notice to or filing with, any
governmental authority or any other third party is required for the exercise by
any Lender of its rights under the Loan Documents, except as would not otherwise
be expected to have a Material Adverse Effect.
SECTION 3.16.    [Reserved].
SECTION 3.17.    No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
SECTION 3.18.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and, to the knowledge
of the Borrower, their respective officers, employees, directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary, any of their respective
directors or officers or, to the knowledge of the Borrower, any of their
respective employees or any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.
SECTION 3.19.    Use of Proceeds. The proceeds of the Loans will be used for (i)
funding needs resulting from Exchange Act rule 15c3-3 timing differences, (ii)
funding National Securities Clearing Corporation and other clearing agency
margin deposits and (iii) other short-term operational needs. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
ARTICLE IV    

Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Davis Polk & Wardwell LLP, counsel for the Borrower, and of the Deputy
General Counsel of the Parent, in each case in form and substance reasonably
satisfactory to the Administrative Agent and its counsel. The Borrower hereby
requests such counsel to deliver such opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

-41-

--------------------------------------------------------------------------------




(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer or the President or a Vice
President of the Borrower, confirming compliance with the conditions set forth
in Sections 4.02(a) and (b).
(e)    The Lenders, the Administrative Agent and its Affiliates shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including under the Fee Letter and including, to the extent invoiced at
least two Business Days prior to the Effective Date, reimbursement or payment of
all out-of-pocket expenses of the Administrative Agent and its Affiliates
(including fees, charges and disbursements of counsel to the extent required
under the Fee Letter or Section 9.03(a)) required to be reimbursed or paid by
the Borrower under any Loan Document.
(f)    [Reserved].
(g)    The Lenders shall have received a certificate from the chief financial
officer of the Borrower, in form and substance satisfactory to the Lenders,
certifying as to the solvency (determined as set forth in Section 3.14) of the
Borrower and its Subsidiaries on a consolidated basis after giving effect to the
Transactions.
(h)    To the extent requested at least five business days prior to the
Effective Date, the Lenders shall have received at least three business days
prior to the Effective Date all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
PATRIOT Act”)
(i)    The Lenders shall have received the financial statements, calculations
and reports set forth in Section 3.04(a).
(j)    Since December 31, 2014, there shall not have occurred any event, change
or condition that has had, or could reasonably be expected to have, a material
adverse effect on the business, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on June
26, 2015 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including, for the avoidance of doubt, on the
Effective Date) is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:
(a)    The representations and warranties of the Borrower set forth in the Loan
Documents that are qualified by materiality shall be true and correct, and the
representations and warranties that are not so qualified shall be true and
correct in all material respects, in each case on and as of the date of such
Borrowing (in each case except for such representations and warranties that
expressly relate to an earlier date, in which case such representations and
warranties that are qualified by materiality shall have been true and correct
(and such

-42-

--------------------------------------------------------------------------------




representations and warranties that are not so qualified shall have been true
and correct in all material respects) as of such earlier date).
(b)    At the time of and immediately after giving effect to such Borrowing no
Default or Event of Default shall have occurred and be continuing.
(c)    Receipt of a Borrowing Request by the Administrative Agent.
Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full, the Borrower covenants and agrees with the Administrative Agent
and the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent on behalf of each Lender:
(a)    within 75 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and audited consolidated statements of
operations and comprehensive income, stockholders’ equity and cash flows as of
the end of and for such year, and related notes thereto, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
(b)    within 45 days after the end of each fiscal quarter of the Borrower, a
copy of the Borrower’s FOCUS-II Report, which report shall be true and complete
in all material respects, and duly certified by a Financial Officer;
(c)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above (other than with respect to any FOCUS-II Report delivered at
the end of the fourth fiscal quarter of the Borrower pursuant to paragraph (b)
above), a certificate of a Financial Officer (A) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
(B) setting forth reasonably detailed calculations demonstrating compliance with
the Financial Covenants substantially in the form of Exhibit B;
(d)    (i) a written notice to the Administrative Agent if, as a result of any
change in GAAP or in the application thereof from those in effect on the
Effective Date, the financial statements delivered pursuant to paragraph (a)
above will differ in any material respect from the

-43-

--------------------------------------------------------------------------------




financial statements that would have been delivered pursuant to such clauses had
no such change in GAAP or the application thereof been made, and (ii) if
reasonably requested by the Administrative Agent after consultation with the
Borrower, together with the first delivery of financial statements pursuant to
paragraph (a) above following such change, a schedule prepared by a Financial
Officer on behalf of the Borrower reconciling such changes to what the financial
statements would have been without giving effect to such change;
(e)    [Reserved];
(f)    [Reserved];
(g)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, (i) to the extent permitted to be disclosed by the applicable
Regulatory Supervising Organization or any Governmental Authority, audit reports
relating to such financial statements that have been prepared by the Borrower or
any Subsidiary pursuant to any rules or requirements of any Regulatory
Supervising Organization or any governmental authority, including without
limitation FINRA and comparable organizations in foreign jurisdictions, to the
extent any such report described in this paragraph discloses any violation of
applicable rules or regulations which would reasonably be expected to have a
Material Adverse Effect;
(h)    promptly after the same become publicly available, copies of all periodic
and other reports and other materials filed by the Borrower or any Subsidiary
with the SEC, any national securities exchange or any other United States
Governmental Authority that regulates the Borrower or a Broker Dealer Regulated
Subsidiary, as the case may be; and
(i)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of the Borrower or any
Subsidiary, affecting the Borrower or any Affiliate thereof that could
reasonably be expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development (including notice of any claim or condition arising
under or relating to any Environmental Law) that results in, or could reasonably
be expected to result in, a Material Adverse Effect.

-44-

--------------------------------------------------------------------------------




Each notice delivered under Section 5.02(a) shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto. Notwithstanding
any other provision of this Section 5.02, the Borrower shall not be required to
provide notice of any of the foregoing where the information provided would
include confidential supervisory information or would otherwise contravene any
applicable Requirement of Law or regulatory guidance.
SECTION 5.03.    [Reserved].
SECTION 5.04.    Existence; Conduct of Business. The Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION 5.05.    Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its material obligations (other than Indebtedness and any
obligations in respect of any Swap Agreements), including Tax liabilities,
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (iii) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation or (b) the failure to make
payment could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.06.    Maintenance of Properties. The Borrower will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
SECTION 5.07.    Insurance. The Borrower will, and will cause each Subsidiary
to, maintain, with financially sound and reputable insurance companies, (a)
insurance in such amounts (with no greater risk retention) and against such
risks as is customarily maintained by companies of established repute engaged in
the same or similar businesses operating in the same or similar locations and
(b) all insurance as may be required by law or any other Loan Document.
SECTION 5.08.    Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each Subsidiary to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. To the extent permitted
under any applicable Requirement of Law or regulatory guidance, the Borrower
will, and will cause each Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants (provided that a representative of the
Borrower is given the opportunity to be present), all at such reasonable times
and as often as reasonably requested (provided that unless an Event of Default
shall have occurred and be continuing, such visits shall be limited to once per
year and coordinated through the Administrative Agent).
SECTION 5.09.    Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all Requirements of Law with respect to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse

-45-

--------------------------------------------------------------------------------




Effect. The Borrower will maintain in effect and enforce, and cause each of its
Subsidiaries to maintain in effect and enforce, policies and procedures designed
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with any applicable
Anti-Corruption/Anti-Money Laundering Laws and applicable Sanctions.
SECTION 5.10.    Use of Proceeds. The proceeds of the Loans will be used for (i)
funding needs resulting from Exchange Act rule 15c3-3 timing differences, (ii)
funding National Securities Clearing Corporation and other clearing agency
margin deposits and (iii) other short-term operational needs. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing,
and the Borrower shall not use the proceeds of any Borrowing (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent licensed by OFAC or otherwise
authorized under U.S. law or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
SECTION 5.11.    [Reserved].
SECTION 5.12.    Registration Status. The Borrower and its Subsidiaries shall
maintain the Borrower’s and each Broker Dealer Regulated Subsidiary’s (i)
registration as registered “broker-dealers” under the Exchange Act and under the
laws of each state in which such registration is required in connection and
where a failure to obtain such registration would be likely to have a Material
Adverse Effect, and (ii) to maintain its membership with FINRA, except where the
failure to maintain such membership would not be reasonably likely to have a
Material Adverse Effect.
SECTION 5.13.    Regulatory Matters. The Borrower shall and shall cause (i) the
Borrower and the Broker Dealer Regulated Subsidiaries to take all reasonable
action to maintain all rights, privileges, broker-dealer licenses and
memberships, broker-dealer registrations necessary or desirable in the normal
conduct of its business, except, in each case, to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect and
(ii) the Borrower and all Broker Dealer Regulated Subsidiaries to comply with
all material rules and regulations of the SEC and FINRA applicable to it
(including such rules and regulations dealing with net capital requirements)
and, to the extent applicable to the Borrower and any Broker Dealer Regulated
Subsidiary, all similar, equivalent or comparable foreign statutes, rules,
regulations and other regulatory requirements, except, in each case, where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.
ARTICLE VI    

Negative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01.    Indebtedness; Certain Equity Securities.
(a)    The Borrower will not, and will not permit any Subsidiary to, create,
incur, assume or permit to exist any Indebtedness, except:

-46-

--------------------------------------------------------------------------------




(i)    Indebtedness created under the Loan Documents;
(ii)    purchase money indebtedness and Capital Lease Obligations in an amount
not to exceed $10,000,000 in the aggregate at any one time outstanding, and any
refinancing indebtedness issued or incurred to refinance any such Indebtedness;
(iii)    Indebtedness (x) of the Borrower to any Subsidiary, (y) of any
Subsidiary to the Borrower or any other Subsidiary and (z) of the Borrower to
the Parent or any of its bank regulated subsidiaries; provided that Indebtedness
of the Borrower to any of its Subsidiary shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;
(iv)    [Reserved];
(v)    [Reserved];
(vi)    other unsecured Indebtedness of the Borrower or any Subsidiary in an
aggregate amount not to exceed $10,000,000 at any one time so long as no Default
or Event of Default has occurred and is continuing or would occur as a result of
the incurrence of such Indebtedness;
(vii)    Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;
(viii)    Indebtedness of the Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business;
(ix)    Indebtedness in respect of Swap Agreements not entered into for
speculative purposes;
(x)    any obligation arising from agreements providing for the indemnification,
adjustment of purchase price, earn outs or similar obligations, in each case
incurred or assumed in connection with the disposition or acquisition of any
business, assets or equity interests in a transaction permitted under this
Agreement ; and
(xi)     (a) Indebtedness incurred for operational liquidity needs pursuant to
lines of credit, (b) secured and unsecured Indebtedness in connection with the
financing of securities and other financial instruments borrowed, bought or sold
in the normal day to day conduct of Borrower or any Subsidiary’s business, (c)
liabilities payable to brokers, dealers, clearing organizations, clients and
correspondents, in each case incurred in the ordinary course of the Borrower or
any Subsidiary’s business, including Indebtedness incurred in the ordinary
course of business to finance or secure the purchase or carrying of securities,
clearing and clearing-related activities, the provision of margin for forward,
futures, repurchase or similar transactions, Indebtedness constituting credit
balances in accounts carried by the Borrower or any Subsidiary, the making of
advances to customers, the establishment of performance or surety bonds or
guarantees, or in the nature of a letter of credit or letter of guaranty to
support or secure trading and other obligations incurred in the ordinary course
of business, (d) accounts payable and

-47-

--------------------------------------------------------------------------------




accrued liabilities in the ordinary course of business of the Borrower and its
Subsidiaries, (e) notes, bills and checks presented in the ordinary course of
business by such Person to banks for collection or deposit, (f) all obligations
of the Borrower and its Subsidiaries of the character referred to in this
definition to the extent owing to the Borrower or any of its Subsidiaries and
(g) Guarantees entered into in connection with the ordinary course business of
the Borrower or any Subsidiary.
Notwithstanding any other provision of this Section 6.01(a), neither the
Borrower nor any Broker Dealer Regulated Subsidiary shall incur any Indebtedness
that is incurred for the purpose of contributing to or meeting any capital
requirements applicable to itself or any other Broker Dealer Regulated
Subsidiary.
(b)    The Borrower will not, and will not permit any Subsidiary to, issue any
preferred Equity Interests.
SECTION 6.02.    Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    [Reserved];
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth on Schedule 6.02, provided that (A)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (B) such Lien shall secure only those obligations that it secures
on the date hereof and extensions, renewals and replacements thereof so long as
the principal amount of such extensions, renewals and replacements does not
exceed the principal amount of the obligations being extended, renewed or
replaced (plus any accrued but unpaid interest and premium payable by the terms
of such obligations thereon);
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary (other than any Lien created after such Person
was designated as a Subsidiary), provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary and (C) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof so long as the principal amount of such
extensions, renewals and replacements does not exceed the principal amount of
the obligations being extended, renewed or replaced (plus any accrued but unpaid
interest and premium payable by the terms of such obligations thereon);
(e)    [Reserved];
(f)    Liens created, incurred, assumed or suffered to exist in the ordinary
course of business upon assets owned by the Borrower or any Subsidiary or as to
which the Borrower or any Subsidiary has rights to create Liens thereon or held
for its account to secure liabilities or

-48-

--------------------------------------------------------------------------------




obligations, actual or contingent, incurred in the ordinary course of business,
including Liens in favor of clearing houses, clearing brokers or other entities
providing clearing services and borrowings collateralized by client assets in
the ordinary course of business (it being understood that the following
voluntary Liens on the following items shall not be permitted by this clause
(f): (x) any assets carried in or credited to an account for the exclusive
benefit of customers of Borrower pursuant to Exchange Act rule 15c3-3, (y) the
right to receive back either (i) funds from a program bank to which funds had
previously been transferred for credit to an account for the benefit of a
customer of the Borrower in connection with the Borrower’s bank cash sweep
program or (ii) proceeds from the sale of money market funds, not otherwise
included in the reserve formula, previously purchased for credit to customer’s
account at the Borrower in connection with the Borrower’s money market sweep
program, in either the case of (i) or (ii), in connection with funds advanced to
customer by the Borrower to settle transactions in advance of the return of such
funds or sale proceeds, as applicable, and (z) the right to any return of any
funds, financial instruments or other collateral provided to a clearing agency
registered under the Exchange Act to secure the Borrower’s obligations to such
clearing agency, other than those liens arising out of membership in any such
clearing agency);
(g)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement;
(h)    Liens (x) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);
(i)    [Reserved];
(j)    Liens granted by (i) a Subsidiary in favor of the Borrower in respect of
Indebtedness or other obligations owed by such Subsidiary to the Borrower and
(ii) the Borrower or any of its Subsidiaries in favor of any Bank Regulated
Subsidiary of Parent in respect of Indebtedness or other obligations owed by the
Borrower or such Subsidiary to such Bank Regulated Subsidiary (it being
understood that the following voluntary Liens on the following items shall not
be permitted by this clause (j): (x) any assets carried in or credited to an
account for the exclusive benefit of customers of Borrower pursuant to Exchange
Act rule 15c3-3, (y) the right to receive back either (i) funds from a program
bank to which funds had previously been transferred for credit to an account for
the benefit of a customer of the Borrower in connection with the Borrower’s bank
cash sweep program or (ii) proceeds from the sale of money market funds, not
otherwise included in the reserve formula, previously purchased for credit to
customer’s account at the Borrower in connection with the Borrower’s money
market sweep program, in either the case of (i) or (ii), in connection with
funds advanced to customer by the Borrower to settle transactions in advance of
the return of such funds or sale proceeds, as applicable, and (z) the right to
any return of any funds, financial instruments or other collateral provided to a
clearing agency registered under the Exchange Act to secure the Borrower’s
obligations to such clearing agency, other than those liens arising out of
membership in any such clearing agency);
(k)    Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

-49-

--------------------------------------------------------------------------------




(l)    Liens securing reimbursement obligations with respect to letters of
credit permitted by Section 6.01 that encumber documents and other property
relating to such letters of credit and the products and proceeds thereof;
(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(n)    other Liens securing obligations not to exceed $10,000,000 in the
aggregate; and
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of the Subsidiaries in the ordinary course of business in accordance with the
past practices of the Borrower and its Subsidiaries prior to the Effective Date.
SECTION 6.03.    Mergers; Change in Nature of Business.
(a)    The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof no Event of Default shall have occurred and be continuing and
immediately after giving effect thereto no Default or Event of Default shall
result therefrom (i) any Person (other than the Borrower) may merge into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary and
(ii) any Subsidiary may liquidate or dissolve if the Borrower (including through
its officers’ authority) determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, provided that any such merger involving a Person
that is not a wholly-owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Sections 6.05.
(b)    The Borrower will not, and will not permit any Subsidiary to, (i) engage
to any material extent in any line of business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the Effective Date and
businesses reasonably related thereto, (ii) engage in any proprietary trading
(other than proprietary trading transactions entered into with the intention of
hedging any credit, interest rate, foreign currency or similar risk incurred by
Borrower or any Subsidiary in the conduct of its business in the ordinary
course) or (iii) provide clearing and clearing-related services to any Person
other than an Affiliate of the Borrower.
SECTION 6.04.    [Reserved].
SECTION 6.05.    Asset Sales. The Borrower will not, and will not permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary, except:
(a)    sales, transfers, leases and other dispositions of (i) inventory, (ii)
cash and cash equivalents or any other securities as otherwise permitted herein
and (iii) used, damaged, worn-out, obsolete or surplus assets, in each case in
the ordinary course of business;
(b)    [reserved];
(c)    sales, transfers and other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof consistent with
past practice;

-50-

--------------------------------------------------------------------------------




(d)    sales, transfers, leases and other dispositions of property to the extent
such property was (i) received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business or (ii)
an investment of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with an acquisition) so long as such investments were
not made in contemplation of such Person becoming a Subsidiary or of such
consolidation or merger or another asset received as consideration for the
disposition of any asset permitted by this Section (in each case, other than
Equity Interests in a Subsidiary, unless all Equity Interests in such Subsidiary
are sold);
(e)    [reserved];
(f)    leases and subleases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of the
Borrower or any Subsidiary;
(g)    licenses or sublicenses of intellectual property in the ordinary course
of business, to the extent that they do not materially interfere with the
business of the Borrower or any Subsidiary;
(h)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;
(i)    sales, transfers or other dispositions of assets by the Borrower or a
Broker Dealer Regulated Subsidiary in the ordinary course of business;
(j)    [reserved]; and
(k)    sales, transfers and other dispositions of Equity Interests in any entity
that is not a Subsidiary.
SECTION 6.06.    Financial Covenants.
(a)    Minimum Consolidated Tangible Net Worth. The Borrower will maintain at
all times a Consolidated Tangible Net Worth of not less than the Minimum TNW.
(b)    Regulatory Net Capital. The Borrower will maintain at all times
Regulatory Net Capital in compliance with applicable law but in no event less
than six percent (6%) of its aggregate debit items calculated using the
alternative standard for net capital calculation in accordance with Section
15c3-1(a)(1)(ii) of the Securities Exchange Act.
ARTICLE VII    
Events of Default
SECTION 7.01.    Events of Default. If any of the following events (any such
event, an “Event of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or otherwise;

-51-

--------------------------------------------------------------------------------




(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall, if qualified by materiality, prove to have been
incorrect or, if not so qualified, prove to have been incorrect in any material
respect, in each case when made or deemed made;
(d)    the Borrower or any of its Subsidiaries shall fail to observe or perform
any covenant, condition or agreement contained in Sections 5.02(a), 5.04 (with
respect to the Borrower), 5.10 or in Article VI;
(e)    the Borrower or any of its Subsidiaries shall fail to observe or perform
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraph (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
(f)    the Borrower, the Parent or any of their respective subsidiaries shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable; provided that “Material Indebtedness” as used in this
paragraph (f) with respect to any Specified Regulated Subsidiary Indebtedness
shall be calculated net of collateral posted with the lender thereof to secure
such Indebtedness;
(g)    (i) any event or condition occurs that results in any Material
Indebtedness of the Borrower or any of its Subsidiaries becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or (ii) any
event or condition occurs (A) that results in any Material Indebtedness of the
Parent or any of its subsidiaries (other than the Borrower or any of its
Subsidiaries) becoming due prior to its scheduled maturity or (B) that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity solely, in the case of this clause (B), as the result of the breach of
financial covenant included in such Material Indebtedness; provided that (1)
this paragraph (g) shall not apply to secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement) and (2) this paragraph (g) shall not apply to
any Specified Regulated Subsidiary Indebtedness;

-52-

--------------------------------------------------------------------------------




(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, the Parent, or any of their respective subsidiaries or
their respective debts, or of a substantial part of their respective assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower, the Parent, or any of their respective subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    the Borrower, the Parent, or any of their respective subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower, the Parent, or any of their respective subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower, any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    [Reserved];
(n)    any Loan Document shall for any reason be asserted by the Borrower not to
be a legal, valid and binding obligation of the Borrower and its Subsidiaries;
(o)    [Reserved]; or
(p)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
or the Parent described in paragraph (h) or (i) of this Article), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to

-53-

--------------------------------------------------------------------------------




be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower, the Parent, or any of their respective Subsidiaries described in
paragraph (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
SECTION 7.02.    Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under paragraph (h), (i), (j) or (k)
of Section 7.01, any reference in any such paragraph to any subsidiary of the
Borrower or Parent, as applicable, shall be deemed not to include any subsidiary
affected by any event or circumstance referred to in such paragraph that (a)(i),
in the case of the Borrower, did not, as of the last day of the fiscal quarter
of the Borrower most-recently ended, have assets with a fair market value equal
to or greater than 5.0% of the consolidated total assets of the Borrower and its
Subsidiaries as of such date and (ii) in the case of the Parent, did not, as of
the last day of the fiscal quarter of the Parent most-recently ended, have
assets with a fair market value equal to or greater than 5.0% of the
consolidated total assets of the Parent and its subsidiaries as of such date and
(b)(i) in the case of the Borrower, did not have revenues during the four fiscal
quarter period of the Borrower most-recently ended equal to or greater than 7.5%
of the consolidated total revenues of the Borrower and its Subsidiaries during
such period and (ii) in the case of the Parent, did not have revenues during the
four fiscal quarter period of the Parent most-recently ended equal to or greater
than 7.5% of the consolidated total revenues of the Parent and its subsidiaries
during such period (any such subsidiary, an “Insignificant Subsidiary”),
provided that if it is necessary to exclude more than one subsidiary from
paragraph (h), (i), (j) or (k) of Section 7.01 pursuant to this paragraph in
order to avoid a Default, (i) in the case of the Borrower, the aggregate fair
market value of the assets of all such excluded Subsidiaries as of such last day
may not exceed 15.0% of the consolidated total assets of the Borrower and its
Subsidiaries as of such date and the aggregate revenues of all such excluded
Subsidiaries for such four fiscal quarter period may not exceed 15.0% of the
consolidated total revenues of the Borrower and its Subsidiaries for such period
and (ii) in the case of the Parent, the aggregate fair market value of the
assets of all such excluded subsidiaries as of such last day may not exceed
15.0% of the consolidated total assets of the Parent and its subsidiaries as of
such date and the aggregate revenues of all such excluded Subsidiaries for such
four fiscal quarter period may not exceed 15.0% of the consolidated total
revenues of the Parent and its subsidiaries for such period.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any such provisions. The bank
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from,

-54-

--------------------------------------------------------------------------------




lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary or believed
by the Administrative Agent in good faith to be necessary under the
circumstances as provided in Section 9.02) and (c) except as expressly set forth
in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the

-55-

--------------------------------------------------------------------------------




Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent that shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, or any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder. Notwithstanding anything herein to the contrary, none
of the Syndication Agent, Joint Bookrunners or Joint Lead Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
any Loan Document, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.
To the extent required by any applicable law, the Administrative Agent shall
withhold from any payment to any Lender an amount equal to any applicable
withholding Tax. If the IRS or any Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold Tax from any amount paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower and without limiting or expanding the obligation of the Borrower to do
so) for all amounts paid, directly or indirectly, by the Administrative Agent as
tax or otherwise, including any penalties, additions to Tax or interest thereon,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under

-56-

--------------------------------------------------------------------------------




this Agreement or any other Loan Document against any amount due to the
Administrative Agent. The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Loans and the
repayment, satisfaction or discharge of all obligations under this Agreement.
ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
(a)    to the Borrower, to it at E*TRADE Clearing LLC, 1271 Avenue of the
Americas, 14th Floor, New York, NY 10021, Attention of Michael A. Pizzi
(Facsimile: 703-236-4794) and Karl A. Roessner (Facsimile: 571-227-0365), with a
copy to Davis Polk & Wardwell, 450 Lexington Avenue, New York, New York 10017,
Attention of Monica Holland (Facsimile: 212-701-5307);
(b)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road, Ops 2, Floor 03, Newark, DE 19713-2107, United States,
Attention of Suzie Coplin (Facsimile: 302-634-5545) (email:
12012443577@TLS.Idsprod.com);
(c)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. Notices
and other communications to the Lenders hereunder may be delivered or furnished
by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient. Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices

-57-

--------------------------------------------------------------------------------




delivered through Electronic Systems, to the extent provided in paragraph (b)
below, shall be effective as provided above.
The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.
Any Electronic System used by the Administrative Agent is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of such Electronic Systems and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
an Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Electronic System.
SECTION 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.
(b)    Neither any Loan Document nor any provision thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders, provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the maturity of any Loan, or any date for the
payment of the principal amount of any Loan or any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the

-58-

--------------------------------------------------------------------------------




written consent of each Lender affected thereby, (iv) change Section 2.15(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender adversely affected thereby
(v) change Section 2.19 without the consent of the Committed Swingline Lenders
and, to the extent any Uncommitted Swingline Loans are then outstanding, the
Uncommitted Swingline Lenders or (vi) change any of the provisions of this
Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Commitments on the date hereof); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Committed Swingline Lenders or the Uncommitted
Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, the Committed Swingline Lenders or the Uncommitted
Swingline Lenders, as the case may be.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all (but not less than all) its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (a) to the extent an assignment to such Lender would
require the consent of the Administrative Agent under Section 9.04, the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (c) the Borrower or such assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 9.04(b).
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) or in
connection with an Incremental Assumption Agreement and the transactions
contemplated thereby, but limited in the case of fees and expenses of counsel to
reasonable fees, disbursements and other charges of a single counsel to the
Administrative Agent and, if reasonably necessary, of a single local counsel to
the Administrative Agent in such relevant jurisdiction, which may be a single
local counsel acting in multiple jurisdictions and (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for any Agent or
any Lender in connection with the enforcement or protection of its rights in

-59-

--------------------------------------------------------------------------------




connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, but limited in the case of fees and expenses of counsel to
reasonable fees, disbursements and other charges of one counsel to the
Administrative Agent and one counsel to the Lenders taken as whole and, if
reasonably necessary, of a single local counsel to the Administrative Agent and
a single local counsel to the Lenders in each relevant jurisdiction, which may
be a single local counsel acting in multiple jurisdictions and, in the case of
an actual or potential conflict of interest, one additional counsel to the
affected persons.
(b)    The Borrower shall indemnify each Lender, the Joint Bookrunners, the
Joint Lead Arrangers, the Administrative Agent and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”), against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
investigation, suit or proceeding, liabilities and related expenses, including
the fees, charges and disbursements of any counsel, but limited to reasonable
fees, disbursements and other charges of one counsel to the Indemnitees and, if
reasonably necessary, of a single local counsel to the Indemnitees in each
relevant jurisdiction, which may be a single local counsel acting in multiple
jurisdictions and, in the case of an actual or potential conflict of interest,
one additional counsel to the affected persons, incurred by or asserted against
any Indemnitee by any third party or by the Borrower or any Subsidiary arising
out of, in connection with, or as a result of (i) the execution or delivery of
any Loan Document or any other agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or the use of the proceeds therefrom, (iii)
in connection with clause (i) and (ii) above, any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or any Subsidiary, or any Environmental
Liability related in any way to the Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any equity holders,
Affiliates, creditors and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, costs, expenses or
liabilities or related expenses are (x) determined by a court of competent
jurisdiction by final non-appealable judgment to have resulted from the gross
negligence, bad faith, or willful misconduct of such Indemnitee; or (y) arising
out of a dispute solely between or among indemnified persons not involving any
act or omission of the Borrower (except that the Administrative Agent, Joint
Bookrunners or Joint Lead Arrangers in their respective roles as such shall be
indemnified on the terms set forth herein). This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Committed Swingline Lenders or the
Uncommitted Swingline Lenders under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Committed
Swingline Lenders or the Uncommitted Swingline Lenders such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Committed Swingline Lenders or the Uncommitted
Swingline Lenders in their capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the aggregate
principal amount of outstanding Loans and unused Commitments at the time. The
obligations of the Lenders under this paragraph (c) are subject to the last
sentence of Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’
obligations under this paragraph (c)).

-60-

--------------------------------------------------------------------------------




(d)    To the fullest extent permitted by applicable law, no party to this
Agreement and no Indemnitee shall assert, and each hereby waives, any claim
against any other party to this Agreement or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, the
Transactions, any Loan or the use of the proceeds thereof; provided that nothing
in this clause (d) shall relieve the Borrower of any obligation it may have to
indemnify any Indemnitee against special, indirect, consequential or punitive
damages awarded against such Indemnitee in favor of a third party in a final,
non-appealable judgment by a court of competent jurisdiction. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent determined by a court of competent jurisdiction by final non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee.
(e)    All amounts due under this Section shall be payable not later than three
Business Days after written demand therefor.
SECTION 9.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of (A) the Borrower, except to the extent not required pursuant to
clause (ii) below, (B) the Administrative Agent and (C) the Committed Swingline
Lenders.
(ii)    Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, and the Borrower and
the Administrative Agent consent (such consent not to be unreasonably withheld
or delayed), provided that (I) no consents shall be required for an assignment
to an existing Lender or an Affiliate of an existing Lender or an Approved Fund
(other than a Defaulting Lender), (II) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (III) such
consent will be deemed to have been given if the Borrower has not

-61-

--------------------------------------------------------------------------------




responded within ten (10) Business Days after its receipt of any request for
such consent, (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, (C) the parties to each assignment shall execute and deliver to
the Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Electronic System as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, together with a
processing and recordation fee of $3,500, provided that assignments made
pursuant to Section 2.16(b) or Section 9.02(c) shall not require the signature
of the assigning Lender to become effective, and (D) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax forms required by Section 2.14(e).
For purposes of paragraph (b) of this Section, the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) the Borrower or any of its Affiliates; provided that, such
holding company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.


(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03 and to any fees payable hereunder that have accrued
for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c)(i) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time

-62-

--------------------------------------------------------------------------------




to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Electronic System as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 2.14(e)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.19(c), 2.20(c), 2.04(b), 2.15(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(vi)    The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Committed Swingline Lenders, sell participations to
one or more banks or other entities (a “Participant”) other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it), provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents, provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to all requirements and limitations therein, including the requirements
under Section 2.14(e)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by

-63-

--------------------------------------------------------------------------------




law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register complying with the requirements of Sections
163(f), 871(h) and 881(c)(2) of the Code on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided, that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in the Loans or other obligation under this Agreement) to any Person
except to the extent such disclosure is necessary in connection with a Tax audit
or other Tax proceeding to establish that any loans are in registered form for
U.S. federal income tax purposes. The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.12 or Section 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payments results from a Change in Law
occurring after the sale of such participation.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each SPV exercising the option (an
“Electing SPV”) shall be entitled to the benefits of Sections 2.12, 2.13 and
2.14 (subject to all requirements and limitations therein, including the
requirements under Section 2.14(e)) to the same extent as if it were a Granting
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section, providing that a SPV shall not be entitled to receive any greater
payment under Section 2.12 or Section 2.14 than the Granting Lender would have
been entitled to receive with respect to the Loan made by such SPV, except to
the extent such entitlement to a greater payments results from a Change in Law
occurring after the sale of such participation. Each Granting Lender shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
complying with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the
Code on which it enters the name and address of each Electing SPV and the
principal amounts (and stated interest) of each Electing SPV’s interest in the
Loans or other obligations under this Agreement (the “Electing SPV Register”);
provided, that no Granting Lender shall have any obligation to disclose all or
any portion of the Electing SPV Register (including the identity of any Electing
SPV or any information relating to an

-64-

--------------------------------------------------------------------------------




Electing SPV’s interest in the Loans or other obligation under this Agreement)
to any Person except to the extent such disclosure is necessary in connection
with a Tax audit or other Tax proceeding to establish that any loans are in
registered form for U.S. federal income tax purposes. The entries in the
Electing SPV Register shall be conclusive absent manifest error, and such
Granting Lender shall treat each person whose name is recorded in the Electing
SPV Register as the owner of such Loan for all purposes of this Agreement
notwithstanding any notice to the contrary. Each party hereto hereby agrees that
no SPV shall be liable for any indemnity or similar payment obligation under
this Agreement (all liability for which shall remain with the Granting Lender).
In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity or credit support to or for the account of such SPV
to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to any Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or the syndication of the
Loans and Commitments constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

-65-

--------------------------------------------------------------------------------




(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency, other than funds held on behalf of customers) at
any time held and other obligations (in whatever currency) at any time owing by
such Lender or any such Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such Indebtedness. The applicable Lender shall notify the Borrower and the
Administrative Agent of such setoff and application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender and
its respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender and its respective
Affiliates may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the borough of Manhattan and of the United States
District Court of the Southern District of New York sitting in the borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that the

-66-

--------------------------------------------------------------------------------




Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against the Borrower or its respective
properties in the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to any Loan Document or the
enforcement of rights thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Swap Agreement relating to the Borrower
and its obligations under the Loan Documents, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, the term
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, provided that, in the case of information received
from the Borrower or any

-67-

--------------------------------------------------------------------------------




Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan or participation therein under applicable law (collectively, the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan or participation therein in accordance with applicable law, the rate
of interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation therein but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or participation therein or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
SECTION 9.14.    USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
SECTION 9.15.    Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 9.16.    [Reserved].
SECTION 9.17.    No Fiduciary Duty; Conflicts of Interest.

-68-

--------------------------------------------------------------------------------




The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower, its stockholders and/or their respective
affiliates. The Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender, on the one hand, and the
Borrower, its stockholders or its affiliates, on the other.  The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to the Borrower except the obligations expressly set forth in
the Loan Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of the Borrower, its management, stockholders, creditors
or any other Person.  The Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  The Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
E*TRADE CLEARING LLC
By:
/s/ Michael Pizzi
 
Name: Michael Pizzi
 
Title: Chief Financial Officer, ETFC


-69-

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a Lender, a Committed Swingline Lender and Administrative Agent,
By:
/s/ Kortney Brown
 
Name: Kortney Brown
 
Title: Vice President
 
 


[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------






U.S. Bank National Association,
as a Lender


By:
/s/ William J. Coupe
 
Name: William J. Coupe
 
Title: Senior Vice President
 
 


[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------






Industrial and Commercial Bank of China
Limited, New York Branch,
as a Lender


By:
/s/ Yuqiang Xiao
 
Name: Yuqiang Xiao
 
Title: General Manager


[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:
/s/ Lori Hartman
 
Name: LORI HARTMAN
 
Title: VICE PRESIDENT




[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------






HSBC Bank (USA), N.A.,
as a Lender


By:
/s/ Patricia Gomes
 
Name: Patricia Gomes
 
Title: Managing Director




[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------






People’s United Bank, National Association,
as a Lender


By:
/s/ Yvette D. Hawkins
 
Name: Yvette D. Hawkins
 
Title: Vice President




[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------






The Bank of New York Mellon,
as a Lender


By:
/s/ Robert Motzel
 
Name: Robert Motzel
 
Title: Managing Director




[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------






CHANG HWA COMMERCIAL BANK LTD., LOS ANGELES BRANCH,
as a Lender


By:
/s/ Kang Yang
 
Name: Kang Yang
 
Title: VP & General Manager




[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------






FIRST COMMERCIAL BANK. LTD., A REPUBLIC OF CHINA ACTING THROUGH ITS LOS ANGELES
BRANCH,
as a Lender


By:
/s/ Terry Yuan-Gan Ju
 
Name: Terry Yuan-Gan Ju
 
Title: Vice President & General Manager




[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------






Taiwan Cooperative Bank, Ltd., Seattle Branch,
as a Lender


By:
/s/ Cheng-Pin Chou
 
Name: CHENG-PIN CHOU
 
Title: VP & General Manager


[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------






Mega International Commercial Bank Co., Ltd., Silicon Valley Branch,
as a Lender


By:
/s/ Nian Tzy Yeh
 
 
Name: Nian Tzy Yeh
 
Title: Vice President & General Manager




[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------






Signature Bank,
as a Lender


By:
/s/ Richard Assif
 
Name: Richard Assif
 
Title: Senior Lender and Vice President




[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------






Tristate Capital Bank,
as a Lender


By:
/s/ Ellen Frank
 
Name: Ellen Frank
 
Title: Senior Vice President






[Signature Page to E*Trade Clearing 364-Day Facility]

--------------------------------------------------------------------------------




Schedule 2.01


Commitments


Lender
Commitment
JPMorgan Chase Bank, N.A.
$50,000,000.00
U.S. Bank National Association
$50,000,000.00
Industrial and Commercial Bank of China New York Branch
$40,000,000.00
Wells Fargo Bank, National Association
$40,000,000.00
HSBC Bank (USA), N.A.
$25,000,000.00
People's United Bank N.A.
$25,000,000.00
The Bank of New York Mellon
$20,000,000.00
Chang Hwa Commercial Bank Ltd., Los Angeles Branch
$20,000,000.00
First Commercial Bank, Ltd. Los Angeles Branch
$20,000,000.00
Taiwan Cooperative Bank, Ltd., Seattle Branch
$20,000,000.00
Mega International Commercial Bank, Silicon Valley Branch
$15,000,000.00
Signature Bank
$15,000,000.00
TriState Capital Bank
$5,000,000.00
Total
$345,000,000.00


1

--------------------------------------------------------------------------------






Schedule 3.06


Disclosed Matters


The representations and warranties of the Borrower in Section 3.04(b) and
Section 3.06 of the Agreement are made subject to the matters involving the
April 2007 leveraged buyout of the Tribune Company (“Tribune”) by Sam Zell and
the subsequent bankruptcy of Tribune, described in further detail on page 73 of
E*TRADE Financial Corporation’s 10-Q filed May 6, 2015 and on page 20 of E*TRADE
Financial Corporation’s 10-K filed February 24, 2015.



2

--------------------------------------------------------------------------------






Schedule 3.12


Subsidiaries




None.



3

--------------------------------------------------------------------------------






Schedule 6.01


Existing Indebtedness




None.

4

--------------------------------------------------------------------------------






Schedule 6.02


Existing Liens


None.









5

--------------------------------------------------------------------------------




EXHIBIT A
[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.] Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, amended and restated, supplemented,
extended and/or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the] [each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the] [any] Assignor to
[the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the] [an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.
1.
Assignor[s]:    ______________________________

______________________________

2.
Assignee[s]:    ______________________________

______________________________

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]
3.
Borrower:    E*TRADE CLEARING LLC, a Delaware corporation




1 
Include bracketed language if there are either multiple Assignors or multiple
Assignees.




--------------------------------------------------------------------------------




4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement.

5.
Credit Agreement:    The 364-Day Credit Agreement, dated as of June 26, 2015,
among E*TRADE Clearing LLC, a Delaware limited liability company, the lenders
and other financial institutions from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.

6.
Assigned Interest[s]:

Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans2
CUSIP Number
 
 
 
$
$
   %
 
 
 
 
$
$
   %
 
 
 
 
$
$
   %
 



[7.
Trade Date:    ______________]3 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



2
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3    To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.
-2-



--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]
By:            
    Title:

-3-
    

--------------------------------------------------------------------------------






ASSIGNEE[S]
[NAME OF ASSIGNEE]
By:            
    Title:

-4-
    

--------------------------------------------------------------------------------






[Consented to and] Accepted:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:        
    Title:

-5-
    

--------------------------------------------------------------------------------






[Consented to:]
[E*TRADE CLEARING LLC]
By:        
    Title:







-6-
    

--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor[s]. [The] [Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.04(b) of the Credit Agreement), (iii) from and after the Effective
Date referred to in this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the] [the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, (vii)
if it is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the] [such] Assignee and (viii) it is
not a “Defaulting Lender” as defined in the Credit Agreement; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and

-1-
    

--------------------------------------------------------------------------------




other amounts) to [the] [the relevant] Assignor for amounts which have accrued
to but excluding the Effective Date and to [the] [the relevant] Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York

-2-
    

--------------------------------------------------------------------------------




EXHIBIT B
FINANCIAL COVENANT COMPUTATIONS
Terms not otherwise defined herein are used as defined in the 364-Day Credit
Agreement (the “Credit Agreement”) dated as of June 26, 2015 among E*TRADE
Clearing LLC as Borrower, JPMorgan Chase Bank, N.A., as administrative agent,
and the other agents and lenders party thereto.
I.
Minimum Consolidated Tangible Net Worth

1.
Consolidated Tangible Net Worth

a.
Amount of stockholders’ equity as set forth on the most recent quarterly or
annual consolidated balance sheet of the Borrower and its Subsidiaries delivered
pursuant to Section 5.01(a) or 5.01(b) of the Credit Agreement; provided that,
other than on dates which financial statements and regulatory reports are
required to be delivered under Section 5.01(a) or 5.01(b) of the Credit
Agreement, such amount shall be based on the good faith estimates of the
Borrower                                   $_____

b.
Amount of all intangible items including, without limitation, goodwill,
franchises, licenses, patents, trademarks, trade names, copyrights, service
marks, brand names and write-ups of intangible assets (other than non-cash gains
resulting from mark to market adjustments of securities positions made in the
ordinary course of business) (but only to the extent that such items would be
included on a consolidated balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP) based on the most recent quarterly or annual consolidated
balance sheet of the Borrower and its Subsidiaries delivered pursuant to Section
5.01(a) or 5.01(b) of the Credit Agreement; provided that, other than on dates
which financial statements and regulatory reports are required to be delivered
under Section 5.01(a) or 5.01(b) of the Credit Agreement, such amount shall be
based on the good faith estimates of the Borrower         
                          $_____

I.1
Consolidated Tangible Net Worth: (I.1(a) - I.1(b))         $_____

2.
Minimum TNW

a.
$687,000,000

b.
The sum of

i.
an amount equal to 80% of consolidated net income of the Borrower for each
fiscal quarter of the Borrower ended after March 31, 2015 for which such
consolidated net income is positive

$_____
ii.
An amount equal to 80% of the proceeds received on account of capital
contributions to the Borrower’s common equity or issuances by the Borrower of
its common Equity Interests


B-1
    

--------------------------------------------------------------------------------




$_____
I.2(b):
(Sum of I.2(b)(i) and I.2(b)(ii))

$_____
I.2.
Minimum TNW: (I.2(a) + I.2(b))

$_____
3.
Minimum Consolidated Tangible Net Worth: Is I.1 greater than I.2?

[Y/N]
II.
Minimum Regulatory Net Capital

A
B
C
Regulatory Net Capital
6% of its aggregate debit items (computed in accordance with Section 15(c)(3)-1
of the Securities Exchange Act) calculated using the alternative standard for
net capital calculation
Is A greater than B?
 
 
[Y/N]






B-2
    

--------------------------------------------------------------------------------




EXHIBIT C-1
[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of June 26,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among E*TRADE Clearing LLC and each lender from time to
time party thereto.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By                
    Name:
    Title:
Date: ________ __, 20[ ]





C-1-1
    

--------------------------------------------------------------------------------




EXHIBIT C-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of June 26,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among E*TRADE Clearing LLC and each lender from time to
time party thereto.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members claiming the portfolio
interest exemption (the “applicable partners/members”) is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of the applicable partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
the applicable partners/members is a controlled foreign corporation related to
the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or W-8BEN from each of the
applicable partners/members. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By                
    Name:
    Title:
Date: ________ __, 20[ ]



C-2-1
    

--------------------------------------------------------------------------------




EXHIBIT C-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of June 26]
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among E*TRADE Clearing LLC and each lender from time to
time party thereto.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By                
    Name:
    Title:
Date: ________ __, 20[ ]



C-3-1
    

--------------------------------------------------------------------------------




EXHIBIT C-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of June 26,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among E*TRADE Clearing LLC and each lender from time to
time party thereto.
Pursuant to the provisions of Section 2.14 of the 364-Day Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members claiming the portfolio interest exemption (the “applicable
partners/members”) is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of the applicable
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of the applicable
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or W-8BEN from each of the applicable
partners/members. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By                
    Name:
    Title:
Date: ________ __, 20[ ]



C-4-1

